EXECUTION VERSION
REDACTED EXHIBIT: This Exhibit contains certain identified information that has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. Redacted information is identified
by [*].





--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT


OF


DIAMOND STATE GENERATION PARTNERS, LLC


dated as of June 14, 2019



--------------------------------------------------------------------------------





1
 
CPAM: 6807794.7

--------------------------------------------------------------------------------






ANNEXES
 
Annex I
Definitions
Annex II
Membership Interests
SCHEDULES
 
Schedule 4.2(d)
Capital Account Balance and Percentage Interest of each Member
Schedule 5.2
Revenue and Expense Statement Information
 
 
EXHIBITS
 
Exhibit A
Form of Class A Membership Interests Certificate
Exhibit B
Form of Class B Membership Interests Certificate
Exhibit C
Form of Assignment Agreement
Exhibit D
Reserved.
Exhibit E
Major Decisions
Exhibit F
Form of Letter of Credit











1



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

OF

DIAMOND STATE GENERATION PARTNERS, LLC
THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of DIAMOND STATE GENERATION PARTNERS, LLC, a Delaware limited
liability company (the “Company”), is made and entered into as of June 14, 2019
by and between Diamond State Generation Holdings, LLC, a Delaware limited
liability company (the “Class A Member”), and SP Diamond State Class B Holdings,
LLC, a Delaware limited liability company (“Southern” or the “Class B Member”;
and the Class B Member together with the Class A Member, the “Members”). This
Agreement amends and restates the Second Amended and Restated Limited Liability
Company Agreement of the Company, dated as of March 20, 2013, including all
amendments thereto (the “Second A&R LLCA”), in its entirety in accordance with
the following terms and conditions.
Preliminary Statements
WHEREAS, the Company is organized under the provisions of the Delaware Limited
Liability Company Act (as amended from time to time, the “Act”). The Certificate
of Formation (as amended and restated from time to time, the “Certificate” or
“Certificate of Formation”) was filed on April 14, 2011 with the Secretary of
State of the State of Delaware. Pursuant to that certain Certificate of
Amendment of Certificate of Formation of Germinis 2011 Generation Partners, LLC,
filed on May 26, 2011 with the Secretary of State of the State of Delaware by an
authorized person under Section 18-202 of the Act, the Certificate was amended
on May 27, 2011 to reflect a change in name from “Germinis 2011 Generation
Partners, LLC” to “Diamond State Generation Partners, LLC”;
WHEREAS, pursuant to the Equity Capital Contribution Agreement among Bloom, the
Company, the Class A Member and the Class B Member, dated as of the date hereof
(the “ECCA”), the Class B Member has agreed to make a series of capital
contributions to the Company, including one on the date hereof, in return for
the issuance of, with respect to the Class B Member, 100% of the Class B
Membership Interests in the Company, and the Class A Member has agreed to
exchange its existing 100% membership interest in the Company for the issuance
of 100% of the Class A Membership Interests in the Company, subject to the terms
and conditions as provided therein; and
WHEREAS, upon issuance of the Class A Membership Interests and Class B
Membership Interests in the Company, the Members desire to amend and restate the
Second A&R LLCA.





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree, effective as of
the date hereof (the “Effective Date”), that:
A.There shall be two classes of Membership Interests, Class A Membership
Interests and Class B Membership Interests, as set forth on Annex II;
B.The Class B Member and the Class A Member are each admitted as the sole
Members of the Company on the date hereof; and
C.The Second Amended and Restated Limited Liability Company Agreement of the
Company is hereby amended and restated in its entirety as set forth herein.
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. Capitalized terms used but not otherwise defined in
this Agreement have the meanings given to such terms in Annex I.
ARTICLE II    
FORMATION; OFFICES; TERM
Section 2.1    Formation of the Company. The Company is organized under the
provisions of the Act. The Certificate was filed on April 14, 2011 with the
Secretary of State of the State of Delaware and amended as set forth above to
reflect a change in name from “Germinis 2011 Generation Partners, LLC” to
“Diamond State Generation Partners, LLC.”
Section 2.2    Name. The name of the Company is, and the business of the Company
shall be conducted under the name of, “Diamond State Generation Partners, LLC.”
The name of the Company may be changed from time to time by amendment of the
Certificate. The Company may transact business under an assumed name by filing
an assumed name certificate in the manner prescribed by Applicable Law.
Section 2.3    Term. The Company’s existence shall be perpetual unless earlier
terminated pursuant to the provisions of this Agreement.
Section 2.4    Purpose. The Company has been formed for the object and purpose
of: (i) owning a portfolio of Systems (herein defined as the “Existing Systems”)
having an aggregate nameplate capacity of up to 30 MW, (ii) gradually replacing
some or all of the Existing Systems with replacement Systems (herein defined as
the “New Systems”), such that, at any time, the total aggregate nameplate
capacity is no more than 30 MW, (iii) selling and transferring some or all of
the Existing Systems pursuant to the Repurchase Agreement as the New Systems are
purchased and installed pursuant to the CapEx Agreement, (iv) entering into the
ECCA, CapEx Agreement,


2

--------------------------------------------------------------------------------




Repurchase Agreement, the MOMA and Site Leases, and all other contracts
necessary or useful in connection with the purchase, installation, ownership and
operation of the Systems and Projects, (iii) making tax filings, (iv) requesting
capital contributions from certain Members through Funding Notices (as defined
in the ECCA) and as set forth herein, and (v) all such other actions reasonably
related to carrying out the foregoing.
Section 2.5    Powers. The Company shall have the power and authority to do any
and all acts necessary or convenient to or for the furtherance of the purposes
described herein, and shall have and may exercise all powers and authorities,
statutory or otherwise, conferred upon limited liability companies under the
laws of the State of Delaware.
Section 2.6    Offices. The registered office of the Company required by the Act
to be maintained in the State of Delaware shall be the office of the registered
agent named in the Certificate or such other office (which need not be a place
of business of the Company) as the Managing Member may designate in the manner
provided by Applicable Law. The registered agent of the Company in the State of
Delaware shall be the registered agent named in the Certificate or such other
Person or Persons as the Managing Member may designate in the manner provided by
Applicable Law. The principal office of the Company shall be 4353 N. 1ST Street,
San Jose, CA 95134, or at such other location as may be from time to time
determined by the Managing Member. The Company may have such other offices as
the Managing Member may designate.
Section 2.7    Title to Company Assets. Title to Company assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, Manager or Officer,
individually or collectively, shall have any ownership interest in such Company
assets or any portion thereof. Title to any or all of the Company assets shall
be held in the name of the Company. All Company assets shall be recorded as the
property of the Company in its books and records, irrespective of the name in
which record title to such Company assets is held.
Section 2.8    No Partnership Intended. The Members intend that the Company not
be a partnership, limited partnership, joint venture or other arrangement other
than for tax purposes under the Code, the applicable Treasury Regulations and
any state, municipal or other income tax law or regulation, and this Agreement
shall not be construed to suggest otherwise.
ARTICLE III    
RIGHTS AND OBLIGATIONS OF THE MEMBERS
Section 3.1    Membership Interests.
(a)    The Membership Interests comprise 100 Class A Membership Interests, all
of which are issued and held by the Class A Member on the Effective Date, and
100 Class B Membership Interests, all of which are issued and held by Southern
on the Effective Date.


3

--------------------------------------------------------------------------------




(b)    The Class A Membership Interests and the Class B Membership Interests
shall: (i) have the rights and obligations ascribed to such Membership Interests
in this Agreement and the Act; (ii) be evidenced solely by certificates in the
forms annexed hereto as Exhibit A and Exhibit B, respectively, or such other
form as may be prescribed from time to time by any Legal Requirements; (iii) be
recorded in a register of Membership Interests, which register the Managing
Member shall maintain; (iv) be transferable only on recordation of such Transfer
in the register of Membership Interest, which recordation the Managing Member
shall make, upon compliance with the provisions of Article IX hereof and upon
presentation of the certificates duly endorsed for Transfer, or accompanied by
assignment documentation in accordance with Article IX; (v) be “securities”
governed by Article 8 of the UCC in any jurisdiction (x) that has adopted
revisions to Article 8 of the UCC substantially consistent with the 1994
revisions to Article 8 adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and (y) whose laws may be
applicable, from time to time, to the issues of perfection, the effect of
perfection or non-perfection, and the priority of a security interest in
Membership Interests in the Company; and (vi) be personal property.
(c)    The Company shall be entitled to treat the registered holder of a
Membership Interest, as shown in the register of Membership Interests referred
to in Section 3.1(b), as the Member for all purposes of this Agreement, except
that the Managing Member may record in the register of Membership Interest any
security interest of a secured party pursuant to any security interest permitted
by this Agreement.
(d)    If a Member transfers all of its Membership Interest to another Person
pursuant to and in accordance with the terms in Article IX, the transferor shall
automatically cease to be a Member.
Section 3.2    Actions by the Members.
(a)    Except as otherwise permitted by this Agreement (including Section 3.2(e)
below), all actions of the Members shall be taken at meetings of the Members
which may be requested by any Member for any reason and shall be called by the
Managing Member within 10 days following the written request of a Member. The
Members may conduct any Company business at any such meeting that is permitted
under the Act or this Agreement. Meetings shall be at a reasonable time and
place. Accurate minutes of any meeting shall be taken and filed with the minute
books of the Company. Following each meeting, the minutes of the meeting shall
be sent promptly to each Member.
(b)    Members may participate in any meeting of the Members by means of
conference telephone or other communications equipment so that all persons
participating in the meeting can hear each other or by any other means permitted
by law. Such participation shall constitute presence in person at such meeting.


4

--------------------------------------------------------------------------------




(c)    The presence in person or by proxy of Members owning more than 50% of the
aggregate Class A Membership Interests and more than 50% of the aggregate
Class B Membership Interests shall constitute a quorum for purposes of
transacting business at any meeting of the Members; provided that, in the event
that a quorum is not present at or otherwise represented at a meeting of the
Members duly called in accordance of this Section 3.2, the Managing Member may
call a second meeting to occur no sooner than five (5) Business Days nor later
than ten (10) Business Days after such notice from the Managing Member, and if a
quorum is not present at such second meeting, the Members in attendance may,
nonetheless, approve any actions reasonably necessary to protect the assets or
ongoing revenue of the Company. For the avoidance of doubt, no Major Decision
shall be agreed at any meeting, or otherwise taken, without a Class Majority
Vote.
(d)    Written notice stating the place, day and hour of the meeting of the
Members, and the purpose or purposes for which the meeting is called, shall be
delivered by or at the direction of the Managing Member or of the Member calling
such meeting, to each Member of record entitled to vote at such meeting not less
than 5 Business Days nor more than 30 days prior to the meeting. Notwithstanding
the foregoing, meetings of the Members may be held without notice so long as all
the Members are present in person or by proxy.
(e)    Any action may be taken by the Members without a meeting if such action
is authorized or approved by the written consent of Members representing
sufficient Membership Interests to authorize or approve such action pursuant to
this Agreement. The Members may conduct any Company business or take any action
required of Members under this Agreement through written consent. Where action
is authorized by written consent no prior notice is required and no meeting of
Members needs to be called or noticed. A copy of any action taken by written
consent must be sent promptly to all Members and all actions by written consent
shall be filed with the minute books of the Company.
(f)    (i) Each Class A Membership Interest shall be entitled to one vote and
(ii) each Class B Membership Interest shall be entitled to one vote for purposes
of any vote, consent or approval of Members required under this Agreement or the
Act. With respect to those matters required or permitted to be voted upon by the
Members, or for which a consent or approval of Members is required or permitted,
the affirmative vote, consent or approval of Members owning more than 50% of the
outstanding Membership Interests (the “Majority Vote”) shall be required to
authorize or approve any such matter; provided that for Major Decisions the
affirmative vote, consent or approval of more than 50% of the outstanding
Class A Membership Interests and more than 50% of the outstanding Class B
Membership Interests shall be required to authorize or approve such Major
Decision in addition to any other approval required by this Agreement or the Act
(a “Class Majority Vote”); and provided further, that for the matters set forth
in Section 8.1(b) of this Agreement, the affirmative vote, consent or approval
of more than 50% of the outstanding Class A Membership Interests and Class B
Membership Interests (as applicable), voting separately as a single class, shall
be required to authorize or approve such matter. Except as otherwise expressly
provided in this Agreement, no separate vote, consent or approval of either
Class A Members acting


5

--------------------------------------------------------------------------------




as a class or Class B Members acting as a class, shall be required to authorize
or approve any matter for which a vote, consent or approval of Members is
required under this Agreement.
Section 3.3    Management Rights. Except as set forth in Section 3.3(a), Section
3.3(b) and Section 8.1(b), no Member other than the Managing Member shall have
any right, power or authority to take part in the management or control of the
business of, or transact any business for, the Company, to sign for or on behalf
of the Company or to bind the Company in any manner whatsoever. Except as
otherwise provided herein, the Managing Member shall not hold out or represent
to any third party that any other Member has any such power or right or that any
Member is anything other than a member in the Company. A Member, other than a
Member who is the Managing Member, shall not be deemed to be participating in
the control of the business of the Company by virtue of its possessing or
exercising any rights set forth in this Agreement or the Act or any other
agreement relating to the Company.
(a)     Notwithstanding anything in this Agreement to the contrary, all
decisions and actions that relate solely to the Existing Systems or Existing
Project (and not any New Systems, portion of the New Project or any Shared
Assets or the Tariffs), shall be made exclusively by the Class A Member and
carried out by the Managing Member in such manner as the Class A Member
reasonably directs.
(b)    Notwithstanding anything in this Agreement to the contrary, all decisions
and actions that relate solely to the New Systems or New Project (and not any
Existing Systems, portion of the Existing Project or any Shared Assets or the
Tariffs), shall be made exclusively by the Class B Member and carried out by the
Managing Member in such manner as the Class B Member reasonably directs; but
prior to the Section 203 Order being obtained, this paragraph will only govern
decisions and actions that relate solely to the installation of the New Systems
or New Project.
Section 3.4    Other Activities. Notwithstanding any duty otherwise existing at
law or in equity, any Member may engage in or possess an interest in other
business ventures of every nature and description, independently or with others,
even if such activities compete directly with the business of the Company, and
neither the Company nor any of the Members shall have any rights by virtue of
this Agreement in and to such independent ventures or any income, profits or
property derived from them.
Section 3.5    No Right to Withdraw. Except in the case of Transfers in
accordance with Article IX, no Member shall have any right to resign voluntarily
or otherwise withdraw from the Company without the prior written consent of each
of the remaining Members of the Company in their sole and absolute discretion.
Section 3.6    Limitation of Liability of Members.


6

--------------------------------------------------------------------------------




(a)    Each Member and its officers, directors, shareholders, Affiliates,
employees and agents (each, a “Member Party”) shall (i) have liability limited
as described in the Act and other applicable Legal Requirements and (ii) be
exculpated from liability for and defended, indemnified and held harmless by the
Company from any and all judgments, awards, causes of action, lawsuits, suits,
proceedings, governmental investigations or audits, losses (including amounts
paid in settlement of claims), assessments, fines, penalties, administrative
orders or injunctions (including any loss of profits, consequential, punitive,
incidental or special damages recovered by any Person other than a Member or an
Affiliate of a Member), including interest, penalties, reasonable attorney’s
fees, disbursements and costs of investigations, deficiencies, levies, duties
and imposts (“Claims”) arising out of the performance by such Member Party of
its obligations under this Agreement so long as (A) the Member Party acted in
good faith and in a manner reasonably believed by it to be in the best interest
of or not opposed to the interest of the Company and (B) the Member Party’s
actions did not constitute willful misconduct, fraud or gross negligence or
willful breach of any of its covenants under this Agreement. Except as otherwise
required by the Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be the debts, obligations
and liabilities solely of the Company, and the Members shall not be obligated
personally for any of such debts, obligations or liabilities solely by reason of
being a Member of the Company.
(b)    Each of the Members shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any other Person who is a Member or any
officer or employee of the Company, or by any other individual as to matters
that such Member reasonably believes are within such other Person’s professional
or expert competence, including information, opinions, reports or statements as
to the value and amount of the assets, liabilities, profits or losses of the
Company or any other facts pertinent to the existence and amount of assets from
which distributions to the Members might properly be paid. Without limiting the
foregoing, the Managing Member shall be fully protected in relying on the Class
B Member’s directions in connection with any action taken pursuant to Section
3.3(b).
(c)    To the extent that, at law or in equity, a Member, in its capacity as a
member or manager of the Company or otherwise, has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to any Member or
other Person bound by this Agreement, such Member, acting under this Agreement
shall not be liable to the Company or to any Member or other Person bound by
this Agreement for its good faith reliance on the provisions of this Agreement;
provided that this Section 3.6(c) shall not be construed as limiting the
obligations or liabilities of such Member in any capacity other than a member or
manager, whether pursuant to this Agreement or otherwise. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Member, in its capacity as a member or manager of the Company,
otherwise existing at law or in equity, are agreed by the Members to replace
such other duties and liabilities of such Member.
(d)    Except as otherwise provided in Section 9.10 hereof with respect to
liability resulting from fraud or willful misconduct, with respect to its
failure to pay any amount due to any


7

--------------------------------------------------------------------------------




Indemnified Parties under the Transaction Documents or with respect to Third
Party claims, no Member, in its capacity as Managing Member or otherwise, shall
have any liability of any kind to any other Member under this Agreement for
monetary damages in an amount that would exceed its aggregate obligation to
indemnify the Class B Indemnified Parties or the Class A Indemnified Parties, as
applicable, pursuant to Section 9.10.
(e)    No Member, in its capacity as Managing Member, as long as such capacity
shall exist, shall have any liability to the Company, a Member, or any other
Person bound by this Agreement for damages resulting from a breach or breaches
by the Operator of any of its obligations, covenants or agreements under the
MOMA.
Section 3.7    Liability for Deficits. None of the Members shall be liable to
the Company for any deficit in its Capital Account, nor shall such deficits be
deemed assets of the Company, except to the extent otherwise provided by law
with respect to third-party creditors of the Company.
Section 3.8    Company Property. All property owned by the Company, whether real
or personal, tangible or intangible and wherever located, shall be deemed to be
owned by the Company, and no Member, individually, shall have any ownership of
such property.
Section 3.9    Retirement, Resignation, Expulsion, Incompetency, Bankruptcy or
Dissolution of a Member. The retirement, resignation, expulsion, Bankruptcy or
dissolution of a Member shall not, in and of itself, dissolve the Company.
Subject to Section 8.2(d), the successors in interest to the bankrupt Member
shall, for the purpose of settling the estate, have all of the rights of such
Member, including the same rights and subject to the same limitations that such
Member would have had under the provisions of this Agreement to Transfer its
Membership Interest. A successor in interest to a Member shall not become a
substituted Member except as provided in this Agreement.
Section 3.10    Withdrawal of Capital. No Member shall have the right to
withdraw capital from the Company or to receive or demand distributions (except
distributions described in Article VI) or return of its Capital Contributions
until the Company is dissolved in accordance with this Agreement and applicable
provisions of the Act. No Member shall be entitled to demand or receive any
interest on its Capital Contributions.
Section 3.11    [Reserved].
Section 3.12    Covenants.
(a)    Each Member covenants to the Company and each other Member that it is and
will remain a “United States person,” as defined in Section 7701(a)(30) of the
Code and will not be subject to withholding under Section 1446 of the Code.
Contemporaneously with the execution hereof, the Class A Member has provided to
the Company a nonforeign affidavit satisfying the requirements of Section
1446(f)(2) of the Code, such that the Company shall not be required to


8

--------------------------------------------------------------------------------




deduct and withhold under Section 1446(f) of the Code any amounts from
distributions made to the Class A Member under this Agreement.
(b)    The Managing Member covenants to the Company and each other Member that
no part of the assets of the Company is or will be used predominantly outside of
the United States.
(c)    Each Member covenants to the Company and each other Member that it will
not take any action that would (i) cause the assets of the Company to become
subject to the alternative depreciation system within the meaning of Section
168(g) of the Code or “tax-exempt use property” within the meaning of Section
168(h) of the Code; or (ii) result in the “recapture” under Section 50(a) of the
Code of any ITC with respect to the New Systems.
(d)    The Managing Member shall be required to perform its duties and
obligations hereunder in good faith and in a manner reasonably believed to be in
the best interest of the Company.
(e)    The Managing Member shall cause the Company to file (i) any applications,
reports or other filings required to be made by the Company under any federal,
state or local Legal Requirements applicable to the Members, the Company or the
Project relating to the ownership, control and operation of the Project by the
Company and (ii) any further filings that may be necessary, proper or advisable
in connection with the matters referred to in clause (i) above; provided that
the Managing Member shall provide Southern a reasonable opportunity to review
and comment on any such filing that is outside of the normal course of operation
of the Company or the Project prior to the submission thereof to the applicable
Governmental Authority and shall consider in good faith all comments received
from Southern. Each Member shall make their respective required filings under
any other applicable Legal Requirements. In connection with the transactions
contemplated by this Agreement, each of the Members and the Company shall:
(iii) cooperate with each other in connection with the making of all filings,
notifications and any other material actions pursuant to this Section 3.12(e),
including, subject to applicable Legal Requirements, by permitting counsel for
the other Parties to review in advance, and consider in good faith the views of
the other Parties in connection with, any proposed written communication to any
Governmental Authority addressing the terms of this Agreement; and (iv) furnish
to the other Parties such information and assistance as such Parties may
reasonably request in connection with (x) the preparation of any submissions to,
or agency proceedings by, any Governmental Authority, or (y) obtaining any
consents, approvals or waivers required by any Governmental Authority.
Section 3.13    Closing Obligations. The obligation of each of the Class A
Member and the Class B Member to make its respective Capital Contributions is
unconditional, except as provided herein and in the ECCA, and subject to full
recourse.
Section 3.14    Events of Default. An event of default shall occur upon the
occurrence of any of the following by a Member: (i) failure to make any Capital
Contribution when due or perform any other obligation with respect to such
payment and the same is not cured within 5


9

--------------------------------------------------------------------------------




Business Days after notice that the same is due, (ii) making an untrue material
representation or warranty, or (iii) a material breach by such Member of any
provision in this Agreement. Without in any way limiting any other remedies
available to the Class A Member or Class B Member hereunder, upon an event of
default by the Class A Member or Class B Member, the other Member shall have the
right to suspend performance of its obligations that are prevented by such
default.
Section 3.15    Separateness. Each Member and the Company are separate and
distinct entities, and the Members agree that the Company shall maintain its
existence separate and distinct from any other Person, including, without
limitation, adhering to the following:
(a)    The Company has not formed, acquired or held and shall not form, acquire
or hold any Subsidiary;
(b)    The Company has not engaged in, sought, consented to or permitted and
shall not engage in, seek, consent to or permit any dissolution, winding up,
liquidation, consolidation or merger or any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except in each case as permitted by (i) this Agreement
(specifically with respect to the sale of Existing Systems pursuant to the
Repurchase Agreement) and, (ii) any transfer of the Company’s Membership
Interests in connection with the transactions described in the ECCA or this
Agreement;
(c)    The Company shall not incur any debt or contingent liabilities except as
permitted by this Agreement;
(d)    The Company shall not commingle assets with those of any other Person and
shall hold its assets in its own name;
(e)    The Company shall conduct its own business in its own name and not in the
name of any other Person, including any Member;
(f)    The Company shall maintain bank accounts (if any), books and records
separate from any other Person;
(g)    The Company shall observe all formalities of this Agreement and the
Certificate of Formation;
(h)    The Company shall not identify itself as a department or division of any
other Person;
(i)    The Company shall not acquire obligations or securities of its Members;
(j)    The Company shall pay its own liabilities out of its own funds;


10

--------------------------------------------------------------------------------




(k)    The Company shall maintain adequate capital in light of its contemplated
business operations and liabilities;
(l)    The Company shall use its own stationery, invoices and checks separate
from those of any other Person, including any Member;
(m)    The Company shall pay the salaries of its own employees, if any, and
maintain a sufficient number of employees in light of its contemplated business
operations;
(n)    The Company shall not guarantee or become obligated for the debts of any
other entity or hold out its credit as being available to satisfy the
obligations of any other Person;
(o)    The Company shall not make any loans to any other Person other than in
accordance with this Agreement;
(p)    The Company shall conduct all transaction and maintain relationship with
any Affiliates on an arm's length basis and on commercially reasonable terms;
(q)    The Company shall not pledge its assets for the benefit of any other
Person, except as provided in the Transaction Documents;
(r)    The Company shall hold itself out as a separate entity, and shall use
commercially reasonable efforts to correct any known misunderstanding regarding
its separate identity.
ARTICLE IV    
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
Section 4.1    Capital Contributions.
(a)    The Members will make Capital Contributions to the Company at the times
and in the amounts required under the ECCA and as described herein. The Members
acknowledge that as of the Effective Date, (i) the Class A Member has made a
Capital Contribution to the Company in an amount equal to the value of the
Existing Systems and Existing Project, and any other assets owned by the Company
immediately prior to the admission of the Class B Member, as set forth in Annex
II, and (ii) the Class B Member has made the Capital Contributions as set forth
on Annex II, and has agreed to make further Capital Contributions at the times
and in the amounts provided in the ECCA up to the Maximum Aggregate Southern
Portfolio Purchase Price.
(b)    The Company shall be entitled to enforce the obligations of the Class B
Member with respect to any Capital Contribution to be made on or after the
Effective Date and the obligations of the Class A Member with respect to the
Capital Contribution made on the Effective Date, and the Company shall have all
remedies available at law or in equity in the event any such obligation is not
satisfied.


11

--------------------------------------------------------------------------------




(c)    For federal income tax purposes, the admission of the Class B Member as a
member of the Company on the Effective Date shall be treated as the formation by
the Class A Member and the Class B Member of a new partnership, with the Class B
Member being deemed to contribute to such new partnership cash in exchange for a
partnership interest and the Class A Member being deemed to contribute to such
new partnership the Existing Systems, the Existing Project, and all other assets
owned by the Company immediately prior to the admission of the Class B Member in
exchange for a partnership interest, and as if such new partnership assumed from
the Class A Member all liabilities of the Company. The Class A Member agrees to
provide to the Company, with a copy to Southern, such information as may be
necessary for purposes of determining the tax basis in the assets deemed to be
contributed by the Class A Member and of complying with Section 704(c) of the
Code.
Section 4.2    Capital Accounts.
(a)    A Capital Account will be established and maintained for each Member in
the manner required by the Treasury Regulations under Section 704(b) of the
Code. If there is more than one Member in a class, then each of the Members in
that class will have a separate Capital Account.
(b)    A Member’s Capital Account will be increased by (i) the amount of money
the Member contributes to the Company, (ii) the Gross Asset Value of any
property the Member contributes to the Company (net of liabilities secured by
the property that the Company is considered to assume or take subject to under
Section 752 of the Code), and (iii) the income and gain (or items thereof) that
the Member is allocated by the Company, including any income and gain exempted
from tax and gain described in Section 4.2(c). A Member’s Capital Account will
be decreased by (iv) the amount of money distributed to the Member by the
Company, (v) the Gross Asset Value of any property distributed to the Member by
the Company (net of liabilities secured by the property that the Member is
considered to assume or take subject to under Section 752 of the Code), (vi) any
expenditures of the Company described in Section 705(a)(2)(B) of the Code (i.e.,
expenditures that cannot be capitalized or deducted in computing taxable income)
that are allocated to the Member, and (vii) losses and deductions (or items
thereof) that are allocated by the Company to the Member, including losses
described in Section 4.2(c), but the Capital Account will not be reduced again
under this clause (vii) for expenditures that already reduced it under
clause (vi).
(c)    The Gross Asset Values of all the Company assets will be adjusted to
equal their respective Gross Fair Market Values upon the occurrence of any of
the following events: (i) if any new or existing Member contributes more than a
de minimis amount of money or property, (ii) if more than a de minimis amount of
money or other property is distributed by the Company to a Member to redeem its
Membership Interest, or (iii) if the Company is liquidated within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g). Following the occurrence of
an event in clauses (i) and (ii) the Managing Member will make an adjustment to
Gross Asset Value only if it reasonably determines, after Consultation with the
other Members, that the adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company.


12

--------------------------------------------------------------------------------




In addition, the Gross Asset Value of any Company asset that is distributed to a
Member will be adjusted to equal the Gross Fair Market Value of the asset on the
applicable Distribution Date. In the event the Gross Asset Value of any item of
the Company’s property is adjusted as described in this Section 4.2(c), then the
amount of the adjustment will be treated as an item of gain (if the adjustment
increases the Gross Asset Value) or an item of loss (if the adjustment decreases
the Gross Asset Value) from the disposition of such property.
(d)    The initial Capital Account balance and Percentage Interest of each
Member is shown in Schedule 4.2(d). Any subsequent contributions made by the
Members will be considered contributions of such amounts to the Company. The
Managing Member will update Schedule 4.2(d) from time to time as necessary to
reflect accurately the information therein; provided, however, that,
notwithstanding anything in this Agreement or the ECCA to the contrary, failure
to update Schedule 4.2(d) in accordance with this Section 4.2(d) shall not
affect the actual amounts considered Capital Contributions hereunder, all of
which shall be deemed made on the date actually contributed. Any such updating
will be consistent with how this Article IV requires that the Capital Accounts
be maintained. Any reference in this Agreement to Schedule 4.2(d) will be
treated as a reference to Schedule 4.2(d) as amended and in effect from time to
time.
(e)    If all or a portion of a Membership Interest in the Company is
Transferred in accordance with the terms of this Agreement, then the transferee
will succeed to the Capital Account of the transferor to the extent it relates
to the Membership Interest so Transferred.
(f)    The provisions of this Agreement relating to maintenance of Capital
Accounts are intended to comply with Treasury Regulation Sections 1.704-1(b)
and 1.704-2, and will be interpreted and applied in a manner consistent with
such Treasury Regulations or any successor provisions.
ARTICLE V    
ALLOCATIONS
Section 5.1    Maintenance of Separate Records for Existing Systems and New
Systems. In order to properly carry out the allocations of income and loss as
provided in this Article V, the income and loss from the ownership and operation
of each of the Existing Systems and the New Systems during each Accounting
Period shall be determined as set forth below and in Section 5.2.
(a)    For purposes of this Agreement, “Existing Systems Income and Losses”
shall mean, for any Accounting Period, the net income or loss determined for the
Existing Systems by assigning to the Existing Systems (i) a pro rata share of
all Operating Revenue, Operating Expenses, Extraordinary Shared Facility
Revenue, and Extraordinary Shared Facility Maintenance Expense for such
Accounting Period based upon the Existing Systems Output Percentage for such
Accounting Period, and (ii) all Specially Allocated Existing System Items for
such Accounting Period.


13

--------------------------------------------------------------------------------




(b)    For purposes of this Agreement, “New Systems Income and Losses” shall
mean, for any Accounting Period, the net income or loss determined for the New
Systems by assigning to the New Systems (i) a pro rata share of all Operating
Revenue, Operating Expenses, Extraordinary Shared Facility Revenue, and
Extraordinary Shared Facility Maintenance Expenses for such Accounting Period
based upon the New Systems Output Percentage for such Accounting Period, and
(ii) all Specially Allocated New System Items for such Accounting Period.
(c)    The ITC and any state income tax credits attributable to the New Systems
shall be allocated to the Class B Member in accordance with its Percentage
Interest in New Systems Income and Losses.
(d)    For purposes of this Agreement, the following terms shall have the
following meanings:
(i)    “Accounting Period” shall mean (A) each calendar month with respect to
which both Class A Membership Interests and Class B Membership Interests are
outstanding for the entirety of such calendar month, and (B) for any calendar
month with respect to which both Class A Membership Interests and Class B
Membership Interests are outstanding for part, but not all, of such Calendar
Month, the portion of such calendar month during which both Class A Membership
Interests and Class B Membership Interests are outstanding.
(ii)    “Existing Systems Output Percentage” shall mean, for any Accounting
Period in which Existing Systems are in operation, the percentage determined by
dividing the total output of the Existing Systems (measured in kWh as determined
by the Bloom System Meters (as defined in the MOMA)) for such Accounting Period
by the total output of all Systems (measured in kWh as determined by the Bloom
System Meters (as defined in the MOMA)) for such Accounting Period.
(iii)    “Extraordinary Shared Facility Maintenance Expenses” shall mean, for
any Accounting Period, any expenses recognized under GAAP during such Accounting
Period that are not due to a casualty or damages to equipment for which
insurance proceeds will be available and are either “exclusions” to repairs of
the Shared Facilities under Section 4.8 of the MOMA, or that relate to
replacement or repair of the Shared Facilities that are not merely ordinary
maintenance and that are expected to extend the useful life of any portion of
the Shared Facilities for more than one year.
(iv)    “Extraordinary Shared Facility Revenue” shall mean, for any Accounting
Period, any revenues recognized under GAAP in such Accounting Period (1) from
any insurance proceeds due to damage or destruction of any Shared Facilities, to
the extent that any such amounts received are in excess of the amount required
to repair or replace such Shared Facilities, and (2) from any governmental
agency as a result of payment


14

--------------------------------------------------------------------------------




for compensation due to any action in condemnation or eminent domain of all or
any portion of the Shared Facilities.
(v)    “New Systems Output Percentage” shall mean, for any Accounting Period in
which New Systems are in operation, the percentage determined by dividing the
total output of the New Systems (measured in kWh as determined by the Bloom
System Meters (as defined in the MOMA)) for such Accounting Period by the total
output of all Systems (measured in kWh as determined by the Bloom System Meters
(as defined in the MOMA)) for such Accounting Period.
(vi)    “Operating Expenses” shall mean, for any Accounting Period, all expenses
recognized under GAAP during such Accounting Period relating to the operation of
the Facilities including, without limitation, the charges for all utility
services, rent, permit fees, PJM meter charges and administrative fees and
expenses (including, without limitation, bank charges, legal fees, and
accounting and auditor fees), but excluding any items included in Extraordinary
Shared Facility Maintenance Expenses, Specially Allocated Existing System Items
and Specially Allocated New System Items, as applicable; provided, however, that
Operating Expenses shall not include charges for natural gas required by the
Systems at the Site and for which reimbursement has or will be sought or advance
payment has been made.
(vii)    “Operating Revenue” shall mean, for any Accounting Period, all revenues
recognized under GAAP during such Accounting Period from the operation of the
Facilities, including net revenues from the sale of power, capacity and
ancillary services into the PJM Market, revenues recognized from Delmarva or any
successor in accordance with the Tariffs or any replacement thereof, interest
and investment income, revenues from the Efficiency Guaranty (as defined in the
MOMA), and any business interruption insurance proceeds or similar revenue
replacement or revenue substitution insurance or other contracts, but excluding
(1) any items included in Extraordinary Shared Facility Revenue, any Specially
Allocated Existing System Items, and any Specially Allocated New System Items,
as applicable, (2) tax credits or tax benefits of any kind otherwise governed by
Section 5.1(d)(viii) or Section 5.1(d)(ix), (3) reimbursements or
“pass-throughs” for the purchase of natural gas, (4) insurance proceeds
otherwise governed by Section 5.1(d)(iv) (other than business interruption
insurance proceeds), (5) warranty or guaranty payments by any manufacturer,
contractor or operator of the Facilities or any part thereof otherwise governed
by Section 5.1(d)(viii) or Section 5.1(d)(ix), (6) amounts paid in purchase or
repurchase of any of the Existing Systems pursuant to the Repurchase Agreement
or otherwise (which amounts are governed by Section 5.1(d)(viii), or (7)
indemnification otherwise governed by Section 5.1(d)(viii) or Section
5.1(d)(ix).
(viii)    “Specially Allocated Existing System Items” shall mean, for any
Accounting Period, all revenue, expenses, tax credits, depreciation, income,
gains and losses recognized under GAAP during such Accounting Period that are
unique or related only to


15

--------------------------------------------------------------------------------




the operation, ownership or disposition of the Existing Systems, such as,
without limitation, revenue and income in respect of recoveries under the other
Transaction Documents that are unique to the Existing Systems (including,
without limitation, payments pursuant to the Existing System Portfolio Output
Warranty (as defined in the MOMA) and any indemnification payments pertaining
only to the Existing Systems), and gain or loss from the sale or disposition of
Existing Systems, including under the Repurchase Agreement.
(ix)    “Specially Allocated New System Items” shall mean, for any Accounting
Period, all revenue, expenses, tax credits, depreciation, income, gains and
losses recognized under GAAP during such Accounting Period that are unique or
related only to the operation, ownership or disposition of the New Systems, such
as, without limitation, revenue and income in respect of recoveries under the
other Transaction Documents that are unique to the New Systems (including,
without limitation, payments pursuant to the Output Guaranty (as defined in the
MOMA) and indemnification payments pertaining only to the New Systems), and gain
or loss from any sale or disposition of New Systems.
(e)    For purposes of determining the Existing Systems Output Percentage and
the New Systems Output Percentage for any Accounting Period, in the event of a
Bloom Systems Meter (as defined in the MOMA) malfunction, the parties hereto
will cooperate in good faith to develop appropriate adjustments.
Section 5.2    Revenue and Expense Statement.
(a)    Notwithstanding anything in this Agreement to the contrary, the Managing
Member shall cause the Administrator to prepare and deliver to the Members
within twenty (20) days after the end of each Accounting Period a statement (the
“Revenue and Expense Statement”) setting forth the Administrator’s good faith
determination of each of the Members’ allocated (in accordance with Section 5.1)
revenues, expenses, income, gains and losses for such Accounting Period
including the information set forth in Schedule 5.2, and prepared in accordance
with GAAP.
(b)    After receipt of each Revenue and Expense Statement from the
Administrator, the Members shall have thirty (30) days to review the Revenue and
Expense Statement. During each such thirty (30) day period, each Member and its
Representatives shall have reasonable access to the accounting records of the
Company and to such historical financial information relating to the Revenue and
Expense Statement as such Member may reasonably request for the purpose of
reviewing the Revenue and Expense Statement and preparing a Statement of
Objections (as defined below).
(c)    On or prior to the thirtieth (30th) day after the Members’ receipt of
each Revenue and Expense Statement, each Member may object to the Revenue and
Expense Statement by delivering to the other Member a written statement setting
forth such Member’s objections in reasonable detail, indicating each disputed
item or amount and the basis for such Member’s disagreement therewith (the
“Statement of Objections”). If either Member timely


16

--------------------------------------------------------------------------------




delivers the Statement of Objections, the Members shall negotiate in good faith
to resolve such objections within thirty (30) days after the delivery of the
Statement of Objections. If the Members are able to resolve such objections
within such thirty (30) day period, the Revenue and Expense Statement and the
calculation of the Existing Systems Income and Losses and the New Systems Income
and Losses (and all components thereof), with such changes as may have been
previously agreed upon in writing by the Members, shall be final and binding.
(d)    If the Members fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections within the thirty (30) day
period following delivery of the Statement of Objections, then any amounts
remaining in dispute shall be submitted for resolution to the Independent
Accountant who, acting as an expert and not an arbitrator, shall resolve the
amounts in dispute only and make any resulting adjustments to the Revenue and
Expense Statement and the calculation of Existing Systems Income and Losses
and/or the New Systems Income and Losses (and all applicable components thereof
remaining in dispute) contained therein in each case in accordance with the
terms of this Agreement. The Independent Accountant shall only decide the
specific items under dispute by the Members, and may engage any engineers or
other professionals as the Independent Accountant deems necessary to assist with
such determination.
(e)    The fees and expenses of the Independent Accountant (and any third
parties engaged by the Independent Accountant) shall be paid fifty percent (50%)
by the Class A Member and fifty percent (50%) by the Class B Member; provided,
however, that if either, but not both, of the Member’s initial submission as to
net income or net income allocations varies by more than five percent (5%) from
the determination of the Independent Accountant, that party will pay the fees
and expenses of the Independent Accountant.
(f)    The Independent Accountant shall make a determination as soon as
reasonably practicable within thirty (30) days (or such other time as the
Members may agree in writing) after its engagement, and the Independent
Accountant’s resolution of the disputed items and its adjustments to the Revenue
and Expense Statement and the calculation of Existing Systems Income and Losses
and/or the New Systems Income and Losses (and any applicable components thereof)
contained therein shall be conclusive and binding upon the Class A Member and
the Class B Member, absent fraud.
Section 5.3    Allocations. After giving effect to the allocations in
Section 5.4, for purposes of maintaining Capital Accounts, all items of Company
income, loss, gain, deduction and credit for any Fiscal Year will be allocated
among the Members as follows:
(a)    On and after the date hereof, all items of Existing Systems Income and
Losses shall be allocated to the Class A Member, and all items of New Systems
Income and Losses shall be allocated to the Class B Member.


17

--------------------------------------------------------------------------------




(b)    No losses or deductions may be allocated to a Member pursuant to this
Section 5.3 to the extent the allocation would lead to or increase a deficit in
such Member’s Adjusted Capital Account. Losses or deductions that a Member
cannot be allocated by reason of this Section 5.3(b) will be allocated to the
other Members.
Section 5.4    Adjustments. The following adjustments will be made in the
allocations in Section 5.3 to comply with Treasury
Regulation Section 1.704-1(b):
(a)    In any Fiscal Year in which there is a net decrease in Company Minimum
Gain, income and gain in the amount of the net decrease will be allocated to
Members in the ratio required by Treasury Regulation Section 1.704-2. This
provision is intended to comply with the minimum gain chargeback requirement in
Treasury Regulation Section 1.704-2(f) and will be interpreted consistently
therewith.
(b)    In any Fiscal Year in which there is a net decrease in Minimum Gain
Attributable to Member Nonrecourse Debt, income and gain in the amount of the
net decrease will be allocated to each Member who was considered to have had a
share of such minimum gain at the beginning of the Fiscal Year in the ratio
required by Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii).
This provision is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement in Treasury Regulation Section 1.704-2(i)(4) and
will be interpreted consistently therewith.
(c)    In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), gross income will be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, any deficit in
the Member’s Adjusted Capital Account as quickly as possible. However, an
allocation will be made under this Section 5.4(c) only if and to the extent that
the Member would have a deficit in its Adjusted Capital Account after all other
allocations provided for in Sections 5.3 and 5.4 have been tentatively made as
if this Section 5.4(c) were not in this Agreement.
(d)    In the event that any Member has a deficit in its Adjusted Capital
Account at the end of any Fiscal Year after all the other allocations in
Section 5.3 and 5.4 have been taken into account, then the Member will be
specially allocated items of Company income and gain as quickly as possible to
eliminate the deficit.
(e)    Nonrecourse Deductions for any Fiscal Year will be allocated to the
Members in the same ratio as other income and loss under Section 5.3(a) or
Sections 10.2(c) and (d), as applicable.
(f)    Any Member Nonrecourse Deductions for any Fiscal Year will be allocated
to the Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt


18

--------------------------------------------------------------------------------




to which the Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulation Section 1.704-2(i)(1).
(g)    If the Company distributes property to a Member in liquidation of the
Membership Interest of the Member and there is an adjustment in the adjusted tax
basis of Company property under Section 734(b) of the Code, there will be a
corresponding adjustment to the Capital Account of the Member receiving the
distribution. If the Company distributes cash to a Member in excess of its
outside basis in its Membership Interest, leading to an adjustment in the inside
basis of the Company property under Section 734(b) of the Code, solely for
purposes of adjusting Capital Accounts of the Members, the adjustment in the
inside basis will be treated as gain or loss and be allocated among the Members
in the same ratio as other gain or loss for the Fiscal Year in which the
adjustment occurs. This provision is intended to comply with Treasury
Regulation Sections 1.704-1(b)(2)(iv)(m)(2) and (4) and will be interpreted
consistently therewith.
(h)    The allocations in this Section 5.4 are required to comply with the
Treasury Regulations. To the extent the Company can do so consistently with the
Treasury Regulations, the net amount of the allocations under this Article V and
Section 10.2 to each Member will be the net amount that would have been
allocated to each Member if this Agreement did not have this Section 5.4.
Section 5.5    Tax Allocations.
(a)    All tax items of Company income, gain, deductions and losses for each
Fiscal Year will be allocated in the same proportions as the allocations of book
items of Company income, gain, deductions and losses were made for such Fiscal
Year pursuant to Sections 5.3 and 5.4, provided, however, that all state and
federal tax credits (including, without limitation, the ITC) pertaining to the
New Systems shall be allocated to the Class B Member in proportion to their
Percentage Interest in New Systems Income and Losses;
(b)    Notwithstanding Section 5.5(a), if, as a result of contributions of
property by a Member to the Company or an adjustment to the Gross Asset Value of
Company assets pursuant to this Agreement, there exists a variation between the
adjusted basis of an item of Company property for United States federal income
tax purposes and as determined under the definition of Gross Asset Value,
allocations of income, gain, loss, and deduction will be allocated among the
Members so as to take into account any variation between the adjusted basis of
such property to the Company for United States federal income tax purposes and
its initial Gross Asset Value using the traditional method pursuant to Treasury
Regulation Section 1.704-3(b).
(c)    To the extent that an adjustment to the adjusted tax basis of any Company
asset is made pursuant to Section 743(b) of the Code as the result of a purchase
of a Membership Interest in the Company, any adjustment to the depreciation,
amortization, gain or loss resulting from such adjustment will affect the
transferee only and will not affect the Capital Account of the transferor or
transferee. In such case, the transferee will be required to agree to provide to
the


19

--------------------------------------------------------------------------------




Company (i) information about the allocation of any step-up or step-down in
basis to the Company’s assets and (ii) the depreciation or amortization method
for any step-up in basis to the Company’s assets.
(d)    Solely for purposes of determining a Member’s proportionate share of the
“excess non-recourse liabilities” of the Company within the meaning of Treasury
Regulation Section 1.752-3(a)(3), each Member’s share of such liability shall be
consistent with the ratio of the Existing Systems Income and Losses over the sum
of Existing Systems Income and Losses and New Systems Income and Losses, , as to
the Class A Member, and the ratio of the New Systems Income and Losses over the
sum of the New Systems Income and Losses and the Existing Systems Income and
Losses, as to the Class B Member, then in effect.
Section 5.6    Transfer or Change in Company Interest. If the respective
Membership Interests or allocation ratios described in this Article V of the
existing Members in the Company change or if a Membership Interest is
Transferred in compliance with this Agreement to any other Person, then, for the
Fiscal Year in which the change or Transfer occurs, all income, gains, losses,
deductions, credits and other tax incidents resulting from the operations of the
Company shall be allocated, as between the Members for the Fiscal Year in which
the change occurs or between the transferor and transferee, by taking into
account their varying interests using the proration method permitted by Treasury
Regulation Section 1.706-1(c)(2)(ii), unless otherwise agreed by all the
Members.
Section 5.7    Timing of Allocations. Items of income, gain, loss, deduction and
credit will be allocated to the Members pursuant to this Article V as of the
last day of each Fiscal Year; provided that such items shall also be allocated
at such times as the Gross Asset Values of the Company’s assets are adjusted
pursuant to Section 4.2(c) and prior to any distribution under Section 10.2.
ARTICLE VI    
DISTRIBUTIONS
Section 6.1    Distributions.
(a)    Except as provided otherwise in Section 6.1(b), Section 6.1(c), Section
6.1(d), Section 6.1(e) or Section 10.2, Company Distributable Cash will be
distributed to the Members on each Distribution Date in the manner described in
this Section 6.1. Any Company Distributable Cash will be distributed to the
Members as follows: (i) to the Class A Member, any such Company Distributable
Cash specifically relating to the Existing Systems or otherwise arising from the
Existing Systems Income and Losses, and (ii) to the Class B Member, any Company
Distributable Cash specifically relating to the New Systems or otherwise arising
from the New Systems Income and Losses, with respect to (i) and (ii), exclusive
of any depreciation or amortization. The Managing Member shall determine the
amount of Company Distributable Cash arising from the Existing Systems Income
and Losses and the amount of Company Distributable


20

--------------------------------------------------------------------------------




Cash arising from New Systems Income and Losses for such purposes by only using
(A) cash flows from items of income, revenue and gain included in Existing
Systems Income and Losses to pay expenses and losses included in Existing
Systems Income and Losses, and (B) cash flows from items of income, revenue and
gain included in New Systems Income and Losses to pay expenses and losses
included in New Systems Income and Losses; provided, however, amounts paid to
the Company for the repurchase of the Existing Systems (other than the
“Agreement Date Deposit”, “First Subsequent Deposit”, “Second Subsequent
Deposit”, and “Third Subsequent Deposit” under and as defined in the Repurchase
Agreement) shall be governed by subsection (b) below and amounts paid to the
Company under the Repurchase Agreement as “First Subsequent Deposit”, “Second
Subsequent Deposit” and “Third Subsequent Deposit” thereunder shall be governed
by subsection (c) below.
(b)    Notwithstanding Section 6.1(a) or anything else to the contrary contained
herein, (i) any proceeds from the sale of the Existing Systems under the
Repurchase Agreement (other than the “Agreement Date Deposit”, “First Subsequent
Deposit”, “Second Subsequent Deposit” and “Third Subsequent Deposit” under and
as defined in the Repurchase Agreement), (ii) any other proceeds derived from
the Existing Systems, (iii) any proceeds released from any reserves held for the
benefit of the Existing Systems, (iv) any insurance proceeds related to the
Existing Systems or (v) any warranty or guaranty payments related to the
Existing Systems shall be distributed 100% to the Class A Member.
Notwithstanding anything else in this Agreement or the Repurchase Agreement, the
Members agree to treat any such proceeds as a distribution of money for purposes
of Section 731 of the Code.
(c)    Notwithstanding Section 6.1(a) or anything else to the contrary contained
herein, (i) the “Agreement Date Deposit” shall be used to pay existing
Indebtedness, and (ii) the “First Subsequent Deposit”, “Second Subsequent
Deposit” and “Third Subsequent Deposit” as defined in and as set forth in the
Repurchase Agreement shall be used by the Company (1) first, to prepay any
existing Indebtedness outstanding as of the date such amount is received by the
Company, (2) second, to satisfy any past-due payment obligations of Bloom to
make payments of any “Payment Date Amount(s)” that are owed as of such date, and
(3) third, any remainder shall be distributed 100% to the Class A Member as a
special distribution. All of the foregoing payments or distributions shall be
made by the Company within one (1) Business Day of the Company’s receipt of such
amount. Notwithstanding anything else in this Agreement or the Repurchase
Agreement, the Members agree to treat any proceeds under (3) as a distribution
of money for purposes of Section 731 of the Code.
(d)    Notwithstanding Section 6.1(a) or anything else to the contrary contained
herein, (i) any proceeds derived from the New Systems, (ii) any proceeds
released from any reserves held for the benefit of the New Systems, (iv) any
insurance proceeds related to the New Systems or (v) any warranty or guaranty
payments related to the New Systems shall be distributed 100% to the Class B
Member.


21

--------------------------------------------------------------------------------




(e)    Notwithstanding Section 6.1(a) or anything else to the contrary contained
herein, any indemnification payments or payments for damages made to the Company
shall be distributed (i) 100% to the Class A Member if related to the Existing
Systems, the Existing BOF, the Class A Member or any of its members (or their
Affiliates), (ii) 100% to the Class B Member if related to the New Systems, the
New BOF, the Class B Member or any of its members (or their Affiliates) and
(iii) otherwise pro rata between the Class A Member and the Class B Member based
upon the Existing Systems Output Percentage and the New Systems Output
Percentage for the Accounting Period(s) to which such indemnification or
payments relate.
Section 6.2    Withholding Taxes. If the Company is required to withhold taxes
with respect to any allocation or distribution to any Member pursuant to any
applicable federal, state or local tax laws, the Company may, after first
notifying the Member and permitting the Member, if legally permitted, to contest
the applicability of such taxes, withhold such amounts and make such payments to
taxing authorities as are necessary to ensure compliance with such tax laws. Any
funds withheld by reason of this Section 6.2 shall nonetheless be deemed
distributed to the Member in question for all purposes under this Agreement. If
the Company fails to withhold from actual distributions any amounts it was
required to withhold, the Company may, at its option, as determined by Managing
Member, (a) require the Member to which the withholding was credited to
reimburse the Company for such withholding, or (b) reduce any subsequent
distributions by the amount of such withholding. This obligation of a Member to
reimburse the Company for taxes that were required to be withheld shall continue
after such Member Transfers its Membership Interests in the Company. Each Member
agrees to furnish the Company with any representations and forms as shall
reasonably be requested by the Company or Managing Member to assist it in
determining the extent of, and in fulfilling, any withholding obligations it may
have.
Section 6.3    Limitation upon Distributions. No distribution of Company
Distributable Cash will be made if the distribution would violate any contract
or agreement to which the Company is then a party, the Act or any other Legal
Requirement then applicable to the Company.
Section 6.4    No Return of Distributions. Any distribution of Company
Distributable Cash or property pursuant to this Agreement shall be treated as a
compromise within the meaning of Section 18-502(b) of the Act and, to the full
extent permitted by law, any Member receiving the payment of any such money or
distribution of any such property shall not be required to return any such money
or property to any Person, the Company or any creditor of the Company. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to return such money or
property; such obligation shall be the obligation of such Member and not of the
other Members. Without limiting the generality of the foregoing, a deficit
Capital Account of a Member shall not be deemed to be a liability of such Member
nor an asset or property of the Company.
ARTICLE VII    
ACCOUNTING AND RECORDS


22

--------------------------------------------------------------------------------




Section 7.1    Reports.
(a)    The Managing Member shall cause the Administrator to prepare and deliver
to each Member as soon as practical, but in no event later than thirty (30) days
after the end of each calendar month, a written report (each, an “Operations
Report”) that will include a summary of the kilowatt hours produced and sold by
the Company during such month with respect to each of the Existing Systems and
the New Systems, information regarding the Existing Systems’, New Systems’ and
other Shared Assets’ availability during such month, notice of material events,
including but not limited to, defaults under Material Contracts, any Material
Adverse Effect that has occurred at the Company, any regulatory (including FERC)
filings, and such other relevant operational information as may from time to
time be reasonably requested by any other Member.
(b)    No later than November 1st of each calendar year, the Managing Member
shall prepare or cause the Administrator to prepare, and shall submit to each
Member, an annual capital and operating budget for the Company for the following
Fiscal Year, which budget shall contain separate budgeting line items for each
of the Existing Systems, the New Systems and the Shared Assets (the “Annual
Budget”).
Section 7.2    Books and Records and Inspection.
(a)    The Class A Member shall provide, and the Managing Member shall cause the
Administrator to provide, to the Class B Member such information as may be
necessary for the Class B Member to keep and maintain full and accurate books of
account, financial records and supporting documents that reflect, completely,
accurately and in reasonable detail in all material respects, each transaction
of the Company and such other matters as are usually entered into the records or
maintained by Persons engaged in a business of like character or as are required
by law, and to prepare annual unaudited financial statements (including an
income statement, balance sheet and statement of cash flows) with respect to the
Company in accordance with GAAP; provided that the Class B Member shall have no
obligation to provide to the Company or the Class A Member any reports,
statements or records prepared by the Class B Member using information so
provided to it. The financial records and reports of the Company shall be kept
on an accrual basis and kept in accordance with GAAP.
(b)    In addition to and without limiting the generality of Section 7.2(a), the
Managing Member shall cause the Company to keep and shall, on behalf of the
Company, maintain at the Company’s principal office:
(i)    true and full information regarding the status of the financial condition
of the Company, including any financial statements until the applicable statute
of limitations expires with respect to the Company tax year to which such
information and financial statements relate;


23

--------------------------------------------------------------------------------




(ii)    promptly after becoming available, a copy of the Company’s federal,
state, and local income Tax Returns for each year;
(iii)    minutes of the proceedings of the Members;
(iv)    a current list of the name and last known business, residence or mailing
address of each Member;
(v)    a copy of this Agreement and the Company’s Certificate of Formation, and
all amendments thereto, together with executed copies of any written powers of
attorney pursuant to which this Agreement and such Certificate of Formation and
all amendments thereto which have been executed and copies of written consents
of Members;
(vi)    true and full information regarding the amount of cash and a description
and statement of the agreed value of any other property and services contributed
by each Member, and the date upon which each became a Member;
(vii)    copies of records that would enable a Member to determine the Member’s
share of Company Distributable Cash under Section 6.1 and the Members’ relative
voting rights; and
(viii)    all records related to the production and sale of Energy by the
Company as it relates to the Existing Systems and the New Systems, respectively.
(c)    Upon receiving reasonable prior notice to the Managing Member, all books
and records of the Company shall be open to inspection and copying by any of the
Members or their Representatives during business hours and at such Member’s
expense, for any purpose reasonably related to such Member’s interest in the
Company; provided that any such inspection or copying is conducted in a manner
which does not unreasonably interfere with the Company’s business.
Section 7.3    Bank Accounts, Notes and Drafts.
(a)    All funds not required for the immediate needs of the Company shall be
placed in Permitted Investments, which investments shall have a maturity
appropriate for the anticipated cash flow needs of the Company. All Company
funds shall be deposited and held in accounts which are separate from all other
accounts maintained by the Members, and the Company’s funds shall not be
commingled with any funds of any other Person, including any Member or any
Affiliate of a Member.
(b)    The Members acknowledge that the Managing Member may maintain Company
funds in accounts, money market funds, certificates of deposit, other liquid
assets in excess of the insurance provided by the Federal Deposit Insurance
Corporation, or other depository insurance institutions and that the Managing
Member shall not be accountable or liable for any loss


24

--------------------------------------------------------------------------------




of such funds resulting from failure or insolvency of the depository
institution, so long as any such maintenance of funds is in compliance with the
first sentence of Section 7.3(a).
(c)    Checks, notes, drafts and other orders for the payment of money shall be
signed by such Persons as the Managing Member from time to time may authorize;
provided, however, that the Managing Member shall not cause the Company to pay
or incur any expense includable in New Systems Income or Loss without the prior
written consent of the Class B Member if the amount of such expense would exceed
one hundred ten percent (110%) of the amount budgeted therefor in the Base Case
Model. When the Managing Member so authorizes, the signature of any such Person
may be a facsimile.
Section 7.4    Intentionally Omitted.
Section 7.5    Partnership Status and Tax Elections.
(a)    The Members intend that the Company will be taxed as a partnership for
United States federal, state and local income tax purposes. The Members agree
not to elect to be excluded from the application of Subchapter K of Chapter 1 of
Subtitle A of the Code or any similar state statute and agree not to elect for
the Company to be treated as a corporation, or an association taxable as a
corporation, under the Code or any similar state statute.
(b)    The Company will make the following elections on the appropriate Tax
Returns:
(i)    to the extent permitted under Section 706 of the Code, to adopt as the
Company’s fiscal year the calendar year;
(ii)    to adopt the accrual method of accounting;
(iii)    if a distribution of the Company’s property as described in Section 734
of the Code occurs or a transfer of Membership Interest as described in
Section 743 of the Code occurs, to elect pursuant to Section 754 of the Code to
adjust the basis of the Company’s properties;
(iv)    to elect to amortize the organizational expenses of the Company ratably
over a period of one hundred eighty (180) months as permitted by Section 709(b)
of the Code; and
(v)    if approved in writing by Members representing a Class Majority Vote, any
other election the Managing Member may deem appropriate.
Section 7.6    Company Tax Returns. The United States federal income Tax Returns
for the Company and all other Tax Returns of the Company shall be prepared as
directed by the Class B Member in Consultation with the other Members. The Class
A Member shall provide the


25

--------------------------------------------------------------------------------




Class B Member with all information possessed by the Class A Member and
necessary for the preparation of the Tax Returns of the Company. If a Member
notifies the Managing Member that any real property Taxes with respect to the
Project were assessed against or invoiced to such Member, then the Managing
Member will cause the Company to pay such Taxes in full and in a timely manner
and, as appropriate, allocate such cost to either the Existing Systems Income
and Losses or the New Systems Income and Losses. With respect to each Tax Year,
the Class B Member will cause the Company to prepare preliminary Tax Returns and
issue preliminary K-1’s to the Members no later than March 1 of the following
Tax Year. The Class B Member, in Consultation with the other Members, may extend
the time for filing any such Tax Returns as provided for under applicable
statutes; provided that, in the event of any such extension, the Class B Member
shall provide each of the other Members with an estimate of such Member’s
distributive share of each category of tax items of the Company described in
Section 702(a) of the Code for such Tax Year within 20 days of the filing of
such extension. At the Company’s expense, the Class B Member may cause the
Company to retain an Accounting Firm to prepare or review and sign the necessary
federal and state income Tax Returns and information returns for the Company.
Each Member shall provide such information, if any, as may be reasonably needed
by the Company for purposes of preparing such Tax Returns. At least 30  days
prior to filing the federal and state income Tax Returns, which shall be filed
no later than September 15th of each calendar year the Class B Member shall
deliver to the other Members for their review a copy of the Company’s federal
and state income Tax Returns in the form proposed to be filed for each Fiscal
Year and shall incorporate all reasonable changes or comments to such proposed
Tax Returns requested by the other Members (who shall be required to make all
reasonable efforts to provide such changes or comments in a reasonable amount of
time) at least 10 days prior to the filing date for such returns. The dispute
provisions under Section 11.11 may be invoked if the other Member disagrees with
a position taken on any Tax Return; provided that the Accounting Firm preparing
the Tax Return still must be able to sign the Tax Return consistent with the
resolution of the dispute; provided, further that if the dispute process would
not be completed by the date that the Tax Return must be filed under this
Section 7.6, then the Class B Member will file the Tax Return as originally
prepared by the required date, but the Class B Member may be required to amend
the Tax Return after a conclusion is reached in the dispute process; and
provided still further that in the event such challenge confirms the original
position in question, the challenging Member shall promptly pay all of the
Accounting Firm’s reasonable fees and expenses incurred in connection with such
challenge. After taking into account any such requested changes, the Class B
Member shall cause the Company to timely file, taking into account any
applicable extensions, such Tax Returns. Within 20 days after filing such
federal and state income Tax Returns and information returns, the Class B Member
shall cause the Company to deliver to each Member a copy of the Company’s
federal and state income Tax Returns and information returns as filed for each
Fiscal Year, together with any additional tax-related information in the
possession of the Company that such Member may reasonably and timely request in
order to properly prepare its own income Tax Returns.
Section 7.7    Tax Audits.


26

--------------------------------------------------------------------------------




(a)    The Class B Member is hereby designated as the initial “partnership
representative,” as that term is used in Section 6223 of the Code (the
“Partnership Representative”), of the Company, with all of the rights, duties
and powers provided for in Sections 6221 through 6241 of the Code, inclusive.
The Class B Member is hereby directed and authorized to take whatever steps the
Class B Member, in its reasonable discretion, deems necessary or desirable to
perfect such designation, including filing any forms or documents with the IRS,
taking such other action as may from time to time be required under the Treasury
Regulations. The Class B Member shall remain as the Partnership Representative
so long as it remains a Member and retains any ownership interests in the
Company unless the Class B Member requests that it not serve as Partnership
Representative and such request is approved by a Class Majority Vote, or if the
other Members reasonably determines to remove the Partnership Representative for
fraud or willful misconduct and appoint a replacement. Notwithstanding anything
to the contrary herein, at the option of the Class B Member, the Class A Member
shall serve as the Partnership Representative with respect to any audit or
similar proceeding relating solely to the Existing Systems.
(b)    The Partnership Representative, in Consultation with the other Members,
shall direct the defense of any claims made by the IRS to the extent that such
claims relate to the adjustment of Company items at the Company level, except
that the strategy to be taken in connection with any such defense and the
selection of counsel shall be approved by the Member most likely to be impacted
by the outcome of the audit (for example, if the matter at issue is primarily
the New Systems, the Class B Member shall directly assist with the oversight of
the defense). The Partnership Representative shall cause the Company to retain
and to pay the fees and expenses of counsel approved as described in the
preceding sentence and to pay the fees and expenses of other advisors chosen by
the Partnership Representative in Consultation with the other Members. The
Partnership Representative shall promptly deliver to each Member a copy of all
notices, communications, reports and writings received from the IRS by the
Company relating to or potentially resulting in an adjustment of Company items,
shall promptly advise each Member of the substance of any conversations with the
IRS in connection therewith and shall keep the Members advised of all
developments with respect to any proposed adjustments that come to its
attention. In addition, the Partnership Representative shall (A) provide each
Member with a draft copy of any correspondence or filing to be submitted by the
Company in connection with any administrative or judicial proceedings relating
to the determination of Company items at the Company level reasonably in advance
of such submission, (B) consider incorporating all reasonable changes or
comments to such correspondence or filing requested by any Member and
(C) provide each Member with a final copy of correspondence or filing. The
Partnership Representative will provide each Member with notice reasonably in
advance of any meetings or conferences with respect to any administrative or
judicial proceedings relating to the determination of Company items at the
Company level (including any meetings or conferences with counsel or advisors to
the Company with respect to such proceedings) and each Member shall have the
right to participate, at its sole cost and expense, in any such meetings or
conferences. Without the consent of the other Members, if such action would have
a disproportionate material adverse effect upon any of the other Members, the
Partnership Representative shall not (i) commence a judicial action with respect
to a federal income tax matter


27

--------------------------------------------------------------------------------




or appeal any adverse determination of a judicial tribunal; (ii) enter into a
settlement agreement with the IRS; (iii) file any request contemplated by
Section 6227 of the Code; (iv) enter into an agreement extending the period of
limitations as contemplated in Section 6235(b) of Code; or (v) file any election
pursuant to Section 6221(b) of the Code. Notwithstanding anything in this
Agreement to the contrary, in the event the Company receives a notice of final
partnership adjustment under Section 6231 of the Code, the Company shall make,
and the Partnership Representative is hereby authorized and directed to make on
behalf of the Company, the election described in Section 6226 of the Code,
unless otherwise agreed by all of the Members in writing.
(c)    Any cost or expense incurred by the Partnership Representative in
connection with its duties as Partnership Representative and shall be paid by
the Company and shall be an expense described in Section 5.1(a)(vii) and Section
5.1(b)(v).
(d)    Notwithstanding anything to the contrary in this Section 7.7, Southern
shall have the right to control any administrative or judicial proceedings
relating to the amount of the ITC with respect to investments in the New Systems
or the eligibility of such investments for the ITC, and the Partnership
Representative shall act as directed by Southern in connection with any such
proceeding, and the Class A Member shall have no right to participate in such
proceedings except to the extent provided in the ECCA.
Section 7.8    Cooperation. Subject to the provisions of this Article VII, each
Member shall provide the other Members with such assistance as may reasonably be
requested by such other Members in connection with the preparation of any Tax
Return, any audit or other examination by any Governmental Authority, or any
judicial or administrative proceedings relating to the liability for any Taxes
with respect to the operations of the Company.
Section 7.9    Fiscal Year. The fiscal year of the Company (the “Fiscal Year”)
shall be the same as the taxable year of the Company. The taxable year of the
Company will be a year that ends on December 31st of each calendar year, or such
other year as may be required by applicable federal income tax law.
ARTICLE VIII    
MANAGEMENT
Section 8.1    Management.
(a)    Each of the Members acknowledges and agrees that the Managing Member
shall have the authority, powers and responsibilities described herein; provided
that the Managing Member shall not (i) take or permit any action that would be a
Major Decision hereunder without the prior occurrence of a Class Majority Vote
approving such action, (ii) refrain from taking any action that has been
approved as a Major Decision hereunder, or (iii) take or permit any action with
respect to the matters set forth in Section 8.1(b) that has not been approved by
the applicable Members. Except for (a) Major Decisions, (b) the matters set
forth in Section 8.1(b), and (c) as


28

--------------------------------------------------------------------------------




otherwise required by applicable Legal Requirements, the powers of the Company
shall be exercised by or under the authority of, and the business and affairs of
the Company shall be managed under the direction of, the Managing Member, who
shall take all actions for and on behalf of the Company not otherwise provided
for in this Agreement. In addition, the Members may, with the consent of the
Managing Member, vest in the Managing Member the authority to take actions for
and on behalf of the Company not otherwise provided for in this Agreement. Any
such vested authority shall require a Class Majority Vote.
(b)    Notwithstanding anything in this Agreement to the contrary, (i) Southern
shall have the sole and exclusive authority to act on behalf of the Company and
to take any and all actions necessary, in the sole discretion of Southern, to
enforce the Company’s rights (A) under the CapEx Agreement, (B) under the MOMA
or the Administrative Services Agreement other than those that pertain
exclusively to the Existing Systems, (C) with respect to the obligations of
Bloom and the Class A Member, under the ECCA, and (D) under any other
Transaction Documents or Project Documents to the extent that they pertain
exclusively to the New Systems and (ii) the Class A Member shall have the sole
and exclusive authority to act on behalf of the Company and to take any and all
actions necessary, in the sole discretion of the Class A Member, to enforce the
Company’s rights (A) under the MOMA or the Administrative Services Agreement, in
each case, that pertain exclusively to the Existing Systems, (B) with respect to
the obligations of Southern under the ECCA, (C) under the Repurchase Agreement,
(D) under the Class B Guaranty, and (E) under any other Transaction Documents or
Project Documents to the extent that they pertain exclusively to the Existing
Systems.
Section 8.2    Managing Member.
(a)    The Managing Member shall be the Member designated to act as such
hereunder from time to time in accordance with the provisions of this
Section 8.2 (the “Managing Member”). The initial Managing Member shall be the
Class A Member, who shall serve in such capacity until the later of the date
upon which the redemption in full of Mehetia’s membership interest in DSGH has
occurred or the date on which the Section 203 Order is obtained (such later
date, the “Managing Member Transfer Date”). Upon the Managing Member Transfer
Date, Southern shall automatically, without any further action on the part of
any Member, become the Managing Member in place and instead of the Class A
Member. Notwithstanding the foregoing, upon a material breach by the Class A
Member under this Agreement, which material breach has not been cured as soon as
practicable following receipt of written notice of such material breach from the
Class B Member, the Class B Member shall have the sole and exclusive authority
to remove the Class A Member as the Managing Member and to fill any vacancy as
Managing Member caused by such removal; provided, that upon any such removal,
the rights to information and the rights to vote on Major Decisions currently in
favor of the Class B Member hereunder shall be provided to the Class A Member
and the Members shall amend this Agreement as necessary to reflect such rights
in addition to any other rights mutually agreed by the Class A Member and the
Class B Member in such amendment. The Class A Member and the Class B Member
shall cooperate respecting the transition of Managing Member duties and
responsibilities. The Managing Member shall be


29

--------------------------------------------------------------------------------




responsible for and coordinate the operation and maintenance of the Project and
shall operate and maintain the Project, or cause the Project to be operated and
maintained, in accordance with the Prudent Operator Standard; provided, however,
that in the event the Managing Member is not Bloom or an Affiliate of Bloom, the
requirement related to the Prudent Operator Standard will be satisfied so long
as Bloom or an Affiliate of Bloom is retained to provide operation and
maintenance services for the Portfolio (including the MOMA).
(b)    The Managing Member hereby covenants to cause the Company to implement
any Major Decisions approved under this Agreement, and not to take any Major
Decisions without a Class Majority Vote.
(c)    The Managing Member shall use its commercially reasonable efforts to
follow the instructions of the Class A Member respecting matters that pertain
primarily or exclusively to the Existing Project and to follow the instructions
of Southern respecting matters that pertain primarily or exclusively to the New
Project, as long as, or to the extent that, such instructions can be undertaken
within the Annual Budget and in compliance with Applicable Law.
(d)    In addition to the rights of the Class B Member as set forth in Section
8.2(a) above, the other Members may at any time (i) remove a Managing
Member following any Bankruptcy of the Managing Member or foreclosure or
involuntary transfer of the Membership Interests held by the Managing Member (or
any Bankruptcy of any Person that Controls the Managing Member), and (ii) fill
any vacancy as Managing Member caused by such removal.
(e)    The Managing Member may, from time to time, designate one or more
officers with such titles as may be designated by the Managing Member to act in
the name of the Company with such authority as is delegated to the Managing
Member hereunder and as may be delegated to such officer(s) by the Managing
Member. Any such officers appointed by the Class A Member, acting as the
Managing Member, shall be deemed to be automatically removed from any such
office upon the change of Managing Member pursuant to Section 8.2(a), without
any further action of any Person and any actions taken by such officers
following such date shall not have the power or authority to bind the Company;
provided that all such officers shall cooperate with any such transition and
shall provide written resignations or any further assurances regarding their
removal as are reasonably requested by Southern.
Section 8.3    Major Decisions.
(a)    In addition to any other approval required by Applicable Law or this
Agreement, Major Decisions are reserved to the Members, and none of the Company,
the Managing Member, or any officer thereof shall do or take or make or approve
any Major Decisions with respect to the Company without a Class Majority Vote.
For the avoidance of doubt, decisions described in Section 3.3 will be handled
in accordance with its provisions.


30

--------------------------------------------------------------------------------




(b)    The Managing Member will submit proposed Major Decisions to the Members
in writing in accordance with Section 11.1 for their approval, with each
submission setting forth in reasonable detail the Major Decision proposed and
the basis for the Managing Member’s recommendation. Any Member who fails to
notify the Managing Member that it is approving or rejecting a proposed Major
Decision within 10 Business Days after the date on which the Managing Member
submits such proposed Major Decision to such Member shall be deemed to have
approved the Major Decision.
Section 8.4    Insurance. The Managing Member shall cause the Company to acquire
and maintain (including making changes to coverage and carriers) casualty,
general liability (including product liability), property damage and/or other
types of insurance consistent with the Prudent Operator Standard or as otherwise
required under the Transaction Documents.
Section 8.5    Notice of Material Breach. The Managing Member shall promptly
notify the Members (but in no event more than within 5 Business Days of
obtaining actual knowledge) of any (a) notice of default delivered by a party to
a Material Contract to the Company or the Managing Member or (b) default by a
party to a Material Contract (other than the Company or any Affiliate thereof
(which, for the avoidance of doubt, shall exclude Bloom)) under such Material
Contract, in the case of either (a) or (b), which default could reasonably be
expected to cause material harm to the Company.
ARTICLE IX    
TRANSFERS, CHANGES OF CONTROL AND INDEMNIFICATION
Section 9.1    Restrictions Applicable to All Transfers by Members.
(a)    Each Member may sell, transfer, assign, convey, pledge, mortgage,
encumber, hypothecate or otherwise dispose of all or any part of its Membership
Interests or any interest, rights or obligations with respect thereto, or permit
a Change of Control of any entity subject to a restriction on Change of Control
under this Article IX (any such action, a “Transfer”), only in accordance with
Article IX.
(b)    A Member shall not Transfer any Membership Interests if such Transfer
would:
(i)    constitute a violation of any securities laws or any other applicable
federal or state laws rules or regulations, or the order of any court or
administrative body having jurisdiction over the Company or any of its assets or
any material contract, lease, security, indenture or agreement binding on the
Company or its assets;
(ii)    result in any adverse Tax effects on any non-transferring Member, unless
the transferor has indemnified the other Members against any such adverse tax
effects in a manner reasonably acceptable to the other Members;


31

--------------------------------------------------------------------------------




(iii)    require the Company to register as an investment company under the 1940
Investment Company Act; or
(iv)    result in a transfer to a Disqualified Entity.
Any attempted Transfer of a Membership Interest that does not comply with this
Article IX shall be null and void and not recognized by the Company for any
purpose and, for the avoidance of doubt, the Company and the non-transferring
Member hereby reserve all of their respective remedies and recourse under
contract and law with respect to any such Transfer, including (without
limitation) the right to seek and obtain injunctive relief.
Section 9.2    Conditions to Transfers of Class A Membership Interests. Except
as otherwise provided in this Article IX, all Transfers of Class A Membership
Interests must satisfy the following conditions in addition to the conditions
set forth in Section 9.1:
(a)    The transferring Member must give written notice of the proposed Transfer
to each of the Members not less than 30 days prior to the effective date of the
proposed Transfer;
(b)    The transferring Member and the prospective transferee must each execute,
acknowledge and deliver to the Company (as applicable) an assignment agreement
substantially in the form of Exhibit C and such other instruments as the other
Members may reasonably deem necessary or appropriate to confirm the transferor’s
intention that the transferee become a Member in its place and the transferee’s
undertaking to be bound by the terms of this Agreement and to assume the
obligations of the transferor under this Agreement and, to the extent the
transferor is to be released from such obligations, the ECCA. The prospective
transferee shall make the representations and warranties in such assignment
agreement and be bound by this Agreement as of the date of such Transfer;
provided that, unless the transferee becomes the Managing Member the covenants
in Sections 3.12(b) and (e) shall not apply;
(c)    Subject to clause (f) below, the Transfer will not cause there to be more
than one Class A Member;
(d)    The transferring Member and the prospective transferee shall pay any
out-of-pocket expenses of the Company or the other Members resulting from the
Transfer;
(e)    The transferring Member and the prospective transferee shall have all
permits and consents required for such Transfer;
(f)    Such Transfer by a Class A Member, other than a Transfer to an Affiliate
of the transferor, shall not be a Transfer of less than such Member’s entire
Class A Membership Interest;
(g)    If the Class A Member is the Managing Member at such time, then the
Transferee must be a Qualified Manager;


32

--------------------------------------------------------------------------------




(h)    The transferee of a Class A Membership Interest and its Affiliates must
not be in litigation or other material dispute with the Class B Member or its
Affiliates; and
(i)    The Class A Member shall have obtained the Class B Member’s prior written
consent to such transfer.
Section 9.3    Conditions to Transfers of Class B Membership Interests. Except
as otherwise provided in this Article IX,
(a)    all Transfers of Class B Membership Interests must satisfy the following
conditions in addition to the conditions set forth in Section 9.1:
(i)    The transferring Member must give written notice of the proposed Transfer
to each of the Members not less than 30 days prior to the effective date of the
proposed Transfer;
(ii)    The transferring Member and the prospective transferee must each
execute, acknowledge and deliver to the Company (as applicable) an assignment
agreement substantially in the form of Exhibit C and such other instruments as
the other Members may reasonably deem necessary or appropriate to confirm the
transferor’s intention that the transferee become a Member in its place and the
transferee’s undertaking to be bound by the terms of this Agreement and to
assume the obligations of the transferor under this Agreement and, to the extent
the transferor is to be released from such obligations, the ECCA. The
prospective transferee shall make the representations and warranties and be
bound by the covenants in Sections 3.11 and 3.12 as of the date of such
Transfer; provided that, unless the transferee becomes the Managing Member the
covenants in Sections 3.12(b) and (e) shall not apply;
(iii)    The transferring Member and the prospective transferee shall pay any
out-of-pocket expenses of the Company or the other Members resulting from the
Transfer;
(iv)    The transferring Member and the prospective transferee shall have all
permits and consents required for such Transfer;
(v)    Such Transfer by a Class B Member, other than a Transfer to an Affiliate
of the transferor or a Transfer to an existing Class B Member, shall not be a
Transfer of less than such Member’s entire Class B Membership Interest;
(vi)    If the Class B Member is the Managing Member at such time, then the
Transferee must be a Qualified Manager;
(vii)    The transferee of a Class B Membership Interest or its Affiliates
must not be (x) a Class A Member Competitor or its Affiliates or (y) in
litigation or other material dispute with the Class A Member or its Affiliates;
and


33

--------------------------------------------------------------------------------




(viii)    The Class B Member shall have obtained the Class A Member’s prior
written consent.
Section 9.4    Conditions to Changes of Control of Upstream Entities. With
respect to any Transfer that is a Change of Control of a Member, in addition to
the conditions set forth in Section 9.1:
(a)    The transferring Person and the prospective transferee shall pay any
out-of-pocket expenses of the Company or the other Members resulting from the
Transfer;
(b)    The transferring entity and the prospective transferee shall have all
permits and consents required for such Transfer as they apply to the Company;
(c)    If the Transfer is a Change of Control of the Class A Member, the prior
written consent of the Class B Member shall have been obtained; and
(d)    If the Transfer is a Change of Control of the Class B Member, the prior
written consent of the Class A Member shall have been obtained.
Upon any Change of Control of the Class A Member (other than a Change of Control
of Bloom or Mehetia Inc. (or its Affiliates)), the Class A Member shall cease to
be the Managing Member immediately upon receipt of any required Governmental
Approvals and the Class B Member shall be entitled to appoint a new Managing
Member.
For the avoidance of doubt, (1) neither a Change of Control of Bloom nor a
Change of Control of Mehetia Inc. (or any of its direct or indirect owners)
shall be deemed to be a Change of Control of the Class A Member, and (2) neither
a Change of Control of Southern Company nor a Change of Control of Southern
Power Company shall be deemed to be a Change of Control of the Class B Member.
Section 9.5    Certain Permitted Transfers. Except as otherwise provided in
Section 9.1 and this Section 9.5, notwithstanding the provisions set forth in
Section  9.3, the following Transfers (the “Permitted Transfers”) may be made at
any time and from time to time, without restriction and without notice to,
approval of, filing with, consent by, or other action of or by, any Member or
other Person:
(a)    The grant of any security interest in any Class B Membership Interest
pursuant to any security agreement any Class B Member may enter into with
lenders; provided that, after the final Funding Date under the ECCA, the
requirements in Section 9.3(a)(i) shall be satisfied in respect of a grant of a
security interest in a Class B Membership Interest,
(b)    any Transfer in connection with any foreclosure or other exercise of
remedies in respect of any Class B Membership Interest subject to a security
interest referred to in


34

--------------------------------------------------------------------------------




Section 9.5(a); provided, however, that the requirements in Sections 9.3(a)(i),
(ii), (iv), and (vi) shall be satisfied in respect of any such Transfer of
Class B Membership Interests,
(c)    the redemption of Mehetia Inc.’s membership interest in DSGH including
under Section 3.12(o) of the DSGH LLCA,
(d)    the transfer of Mehetia Inc.’s membership interest in DSGH pursuant to
the Sale Option or Purchase Option (each as defined under the DSGH LLCA) or
otherwise, and
(e)    any transfer of the stock of Mehetia Inc. or the equity interests of any
of its direct or indirect owners.
Section 9.6    Regulatory and Other Authorizations and Consents. In connection
with any Transfer pursuant to Section 9.5 (the “Designated Transfer”), each
Member involved shall use all commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of, give all notices to and make
all filings with, all Governmental Authorities and third parties that may be or
become necessary for the Designated Transfer, and will cooperate fully with the
other Members in promptly seeking to obtain all such authorizations, consents,
orders and approvals, giving such notices and making such filings, including the
provision to such third parties and Governmental Authorities of such financial
statements and other publicly available financial information with respect to
such Member, as such third parties or Governmental Authorities may reasonably
request; provided, however, that no Member involved shall have any obligation to
pay any consideration to obtain any such consents. In addition, the Members
involved shall keep each other reasonably apprised of their efforts to obtain
necessary consents and waivers from third parties or Governmental Authorities
and the responses of such third parties and Governmental Authorities to requests
to provide such consents and waivers.
Section 9.7    Admission. Any transferee of all or part of any Membership
Interests pursuant to a Transfer made in accordance with this Agreement shall be
admitted to the Company as a substitute Member upon its execution of a
counterpart to this Agreement.
Section 9.8    Security Interest Consent. If any Member grants a security
interest in any Membership Interest in a Permitted Transfer, upon request by
such Member, each other Member will execute and deliver to any person holding
such security interest (for itself and/or for the benefit of other lenders) such
acknowledgments, consents or other instruments as such person may reasonably
request to confirm that such grant and any foreclosure or other exercise of
remedies in respect of such Membership constitutes a Permitted Transfer under,
and subject to the terms of, this Agreement.
Section 9.9    Intentionally Left Blank.
Section 9.10    Indemnification; Other Rights of the Members.


35

--------------------------------------------------------------------------------




(a)    Beginning on the Effective Date (or, with respect to any additional
Member that becomes a Member after the Effective Date, on the first date on
which such Person becomes a Member hereunder) and continuing thereafter, the
Class A Member agrees to indemnify, defend and hold harmless the Class B
Indemnified Parties from and against any and all Class B Indemnified Costs;
provided, however, except with respect to Class B Indemnified Costs
(x) resulting from fraud or willful misconduct, (y) resulting from failure to
pay any amount due to Class B Indemnified Parties under this Agreement or the
ECCA, or (z) resulting from a Third Party Claim, in no event will the Class A
Member’s aggregate obligation (including any prior indemnity payments by the
Class A Member under this Agreement or under the ECCA) to indemnify the Class B
Indemnified Parties hereunder exceed 100% of the amount of the sum of the
Capital Contributions of the Class B Member as of the date of such claim for
indemnification.
(b)    Beginning on the Effective Date (or, with respect to any additional
Member that becomes a Member after the Effective Date, on the first date on
which such Person becomes a Member hereunder) and continuing thereafter, the
Class B Member agrees to indemnify, defend and hold harmless the Class A
Indemnified Parties and the Company from and against any and all the Class A
Indemnified Costs; provided, however, except with respect to Class A Member
Indemnified Costs (x) resulting from fraud or willful misconduct, (y) resulting
from failure to pay any amount due to Class A Indemnified Parties under this
Agreement or the ECCA or (z) resulting from a Third Party Claim, in no event
will the Class B Member’s aggregate obligations (including any prior indemnity
payments by the Class B Member under this Agreement or under the ECCA) to
indemnify the Class A Indemnified Parties hereunder exceed 100% of the amount of
the Class A Member’s initial Capital Account balance shown on Schedule 4.2(d) as
of the Effective Date.
(c)    Other than with respect to Indemnified Costs resulting from Third Party
Claims, no claim for indemnification may be made with respect to any Indemnified
Costs (other than fraud, willful misconduct, or failure to pay any amount due to
Indemnified Parties under any Transaction Document) until the aggregate amount
of such costs for which indemnification is (or previously has been) sought by
the Indemnified Party under all Transaction Documents exceeds One Hundred
Thousand Dollars ($100,000) and once such threshold amount of claims has been
reached, the relevant Indemnified Party and its Affiliates shall have the right
to be indemnified only to the extent the amount of Indemnified Costs claimed
exceed such threshold amount. Claims for indemnification under this Agreement
and the other Transaction Documents shall not be duplicative of one another and
shall not allow for duplicative recoveries.
Section 9.11    Indemnification of Members by the Company. Each Member Party
shall be exculpated from liability for and defended, indemnified and held
harmless by the Company as set forth in Section 3.6(a).
Section 9.12    Direct Claims. In any case in which an Indemnified Party seeks
indemnification under Section 9.10 that is not subject to Section 9.13 because
no Third Party Claim is involved, the Indemnified Party shall promptly notify
the Indemnifying Party in writing of any amounts that the Indemnified Party
claims are subject to indemnification under the terms of this


36

--------------------------------------------------------------------------------




Article IX. The failure of the Indemnified Party to exercise promptness in such
notification shall not amount to a waiver of such claim, except to the extent
the resulting delay materially and adversely prejudices the position of the
Indemnifying Party with respect to such claim.
Section 9.13    Third Party Claims. An Indemnified Party shall give written
notice to the Indemnifying Party within 10 days after it has actual knowledge of
commencement or assertion of any Third Party Claim in respect of which the
Indemnified Party may seek indemnification under Section 9.10. Such notice shall
state the nature and basis of such Third Party Claim and the events and the
amounts thereof to the extent known. Any failure to so notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that the
Indemnifying Party may have to the Indemnified Party under this Article IX,
except to the extent the failure to give such notice materially and adversely
prejudices the Indemnifying Party. In case any such action, proceeding or claim
is brought against an Indemnified Party, so long as it has acknowledged in
writing to the Indemnified Party that it is liable for such Third Party Claim
pursuant to this Section 9.13, the Indemnifying Party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interests between it and the Indemnifying Party may exist in respect
of such Third Party Claim or such Third Party Claim entails a material risk of
criminal penalties or civil fines or non-monetary sanctions being imposed on the
Indemnified Party or a risk of materially adversely affecting the Indemnified
Party’s business (a “Third Party Penalty Claim”), to assume the defense thereof,
with counsel selected by the Indemnifying Party and reasonably satisfactory to
the Indemnified Party, and after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof; provided nothing contained herein shall permit the Class A
Member to control or participate in any Tax contest or dispute involving a Class
A Member or any Affiliate of a Class A Member, or permit a Class B Member to
control or participate in any Tax contest or dispute involving any Affiliate of
the Class B Member; and; provided, further, the Parties agree that the handling
of any Tax contests involving the Company will be governed by Section 7.7. In
the event that (i) the Indemnifying Party advises an Indemnified Party that the
Indemnifying Party will not contest a claim for indemnification hereunder,
(ii) the Indemnifying Party fails, within 30  days of receipt of any
indemnification notice to notify, in writing, such Indemnified Party of its
election, to defend, settle or compromise, at its sole cost and expense, any
such Third Party Claim (or discontinues its defense at any time after it
commences such defense) or (iii) in the reasonable judgment of the Indemnified
Party, a conflict of interests between it and the Indemnifying Party exists in
respect of such Third Party Claim or the action or claim is a Third Party
Penalty Claim, then the Indemnified Party may, at its option, defend, settle or
otherwise compromise or pay such action or claim or Third Party Claim in each
case, at the sole cost and expense of the Indemnifying Party. In any event,
unless and until the Indemnifying Party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the Indemnifying
Party shall be liable for the Indemnified Party’s reasonable costs and expenses
arising out of the defense, settlement or compromise of any such action, claim
or proceeding. The Indemnified Party shall cooperate to the extent commercially
reasonable with the Indemnifying Party in connection with any negotiation


37

--------------------------------------------------------------------------------




or defense of any such action or claim by the Indemnifying Party. The
Indemnifying Party shall keep the Indemnified Party fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto. If the Indemnifying Party elects to defend any such action or claim,
then the Indemnified Party shall be entitled to participate in such defense with
counsel of its choice at its sole cost and expense unless otherwise specified
herein; provided that any such participation of the Indemnified Party shall be
at the Indemnifying Party’s sole cost and expense to the extent such
participation relates to a Third Party Penalty Claim. If the Indemnifying Party
does not assume such defense, the Indemnified Party shall keep the Indemnifying
Party apprised at all times as to the status of the defense; provided, however,
that the failure to keep the Indemnifying Party so informed shall not affect the
obligations of the Indemnifying Party hereunder. The Indemnifying Party shall
not be liable for any settlement of any action, claim or proceeding effected
without its written consent; provided, however, that the Indemnifying Party
shall not unreasonably withhold, delay or condition any such consent.
Notwithstanding anything in this Section 9.13 to the contrary, the Indemnifying
Party shall not, without the Indemnified Party’s prior written consent,
(i) settle or compromise any claim or consent to entry of judgment in respect
thereof which involves any condition other than payment of money by the
Indemnified Party, (ii) settle or compromise any claim or consent to entry of
judgment in respect thereof without first demonstrating to Indemnified Party the
ability to pay such claim or judgment, or (iii) settle or compromise any claim
or consent to entry of judgment in respect thereof that does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
Indemnified Party, a full and complete release from all liability in respect of
such claim.
Section 9.14    No Duplication. Any liability for indemnification under this
Article IX shall be determined without duplication of recovery. Without limiting
the generality of the prior sentence, if a statement of facts, condition or
event constitutes a breach of more than one representation, warranty, covenant
or agreement which is subject to the indemnification obligation in Section 9.10,
only one recovery of Indemnified Costs per Indemnified Party shall be allowed.
Section 9.15    Sole Remedy. Except in the case of fraud, willful misconduct or
failure to pay, the enforcement of the claims of the Parties under Article IX of
this Agreement are the sole and exclusive remedies that a Party shall have under
this Agreement and the ECCA for the recovery of Indemnified Costs; provided,
however, that notwithstanding anything to the contrary in this Agreement, each
Party hereby reserves all equitable remedies.
Section 9.16    Final Date for Assertion of Indemnity Claims. All claims by an
Indemnified Party for indemnification pursuant to this Article IX resulting from
breaches of representations or warranties in Article III of the ECCA shall be
forever barred unless the other Party is notified within the time periods
provided in Section 7.7 of the ECCA, provided that if written notice of a claim
for indemnification has been given by an Indemnified Party on or prior to the
last day of the applicable period, then the obligation of the other Party to
indemnify such Indemnified Party pursuant to this Article IX shall survive with
respect to such claim until such claim is finally resolved.


38

--------------------------------------------------------------------------------




Section 9.17    Reasonable Steps to Mitigate. Each Indemnified Party will take,
at the Indemnifying Party’s own reasonable cost and expense, all reasonable
commercial steps identified by Indemnifying Party to the Indemnified Parties to
mitigate all Indemnified Costs (other than any such Indemnified Costs that are
Taxes), which steps may include availing itself of any defenses, limitations,
rights of contribution, claims against third Persons and other rights at law or
equity. The Indemnified Parties will provide such evidence and documentation of
the nature and extent of the Indemnified Costs as may be reasonably requested by
the Indemnifying Party.
Section 9.18    Net of Insurance Benefits. All Indemnified Costs shall be net of
insurance recoveries from insurance policies of the Company (including under the
existing title policies) to the extent that any proceeds of such policies, less
any costs, expenses or premiums incurred by the Company in connection therewith,
are distributed by the Company to the Indemnified Party; provided, however, such
amount shall account for any costs or expenses incurred by the Indemnified Party
in connection with obtaining insurance proceeds with respect to any breach or
nonperformance hereunder.
Section 9.19    No Consequential Damages. Indemnified Costs shall not include,
and an Indemnifying Party shall have no obligation to indemnify any Indemnified
Party for or in respect of, any punitive, consequential or exemplary damages of
any nature including but not limited to damages for lost profits or revenues or
the loss or use of such profits or revenue, loss by reason of plant shutdown or
inability to operate at rated capacity, increased operating expenses of plant or
equipment, increased costs of purchasing or providing equipment, materials,
labor, services, costs of replacement, power or capital, debt service fees or
penalties, inventory or use charges, damages to reputation, damages for lost
opportunities, or claims of the Company’s customers, Members or Affiliates,
regardless of whether said claim is based upon contract, warranty, tort
(including negligence and strict liability) or other theory of law unless
payable by such Indemnified Party as part of a Third Party Claim; provided,
however, that the lost profits or revenues (and the loss or use thereof)
language set forth in this Section 9.19 shall not be interpreted to exclude from
Indemnified Costs any damages, losses, claims, liabilities, demands charges,
suits, Taxes, penalties, costs or expenses that would otherwise be included
within the definition of Indemnified Costs because they result from a reduction
in the profits of the Company.
Section 9.20    Payment of Indemnification Claims. All claims for
indemnification shall be paid by Indemnifying Party in immediately available
funds in U.S. dollars. Any undisputed portion of an indemnification claim shall
be paid promptly by the Indemnifying Party to the Indemnified Parties involved.
An Indemnifying Party may dispute any portion of an indemnification claim;
provided, however, that such disputed indemnification claim shall be paid
promptly by the Indemnifying Party to the Indemnified Party together with
interest at a market rate upon the final determination of the payable amount of
the claim (if any) by a court of competent jurisdiction.
Section 9.21    Repayment; Subrogation. If the amount of any Indemnified Costs,
at any time after the making of an indemnity payment in respect thereof, is
reduced by recovery, settlement or otherwise under any insurance coverage
(excluding any proceeds from self-insurance


39

--------------------------------------------------------------------------------




or flow through insurance policies) or under any claim, recovery, settlement or
payment by or against any other entity, the amount of such reduction, less any
costs, expenses or premiums incurred in connection therewith, must promptly be
repaid by the Indemnified Party to the Indemnifying Party net of any Taxes
imposed upon the Indemnified Party in respect of such amounts, but taking into
account any Tax benefit the Indemnified Party receives as a result of such
repayment. Upon making any indemnity payment (other than any indemnity payment
relating to Taxes), the Indemnifying Party will, to the extent of such indemnity
payment, be subrogated to all rights of the Indemnified Party against any third
party, except third parties that provide insurance coverage to the Indemnified
Party or its Affiliates, in respect of the Indemnified Costs to which the
indemnity payment relates. Without limiting the generality or effect of any
other provision hereof, each such Indemnified Party and the Indemnifying Party
shall duly execute upon request all instruments reasonably necessary to evidence
and perfect the above described subrogation rights, and otherwise cooperate in
the prosecution of such claims at the direction of the Indemnifying Party.
Nothing in this Section 9.21 will be construed to require any Party to obtain or
maintain any insurance coverage.


ARTICLE X    
DISSOLUTION AND WINDING-UP
Section 10.1    Events of Dissolution. The Company shall be dissolved and its
affairs shall be wound up upon the first to occur of any of the following:
(a)    the written consent of the Members representing a Class Majority Vote to
dissolve and terminate the Company;
(b)    the entry of a decree of judicial dissolution under Section 18-802 of the
Act;
(c)    the disposition of all or substantially all of the Company’s business and
assets;
(d)    the issuance of a final, nonappealable court order which makes it
unlawful for the business of the Company to be carried on; or
(e)    at any time there are no members of the Company unless the business of
the Company is continued in accordance with the Act.
Section 10.2    Distribution of Assets.
(a)    The Members hereby appoint the Managing Member to act as the liquidator
upon the occurrence of one of the events in Section 10.1. Upon the occurrence of
such an event, the liquidator will proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
liquidator may sell, and will use commercially reasonable efforts to obtain the
best possible price for, any or all Company property, including to Members. In
no event, without the approval of Members by a Class Majority Vote, will a sale
to a


40

--------------------------------------------------------------------------------




Member be for an amount that is less than fair market value (determined by the
Appraisal Method if the Members (by a Class Majority Vote) are unable to agree
on the fair market value).
(b)    The liquidator will first pay, satisfy or discharge from Company funds
all of the debts, liabilities and obligations of the Company (including all
expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash escrow fund
for contingent, conditional or unmatured liabilities in such amount and for such
term as the liquidator may reasonably determine) in the order of priority as
provided by law.
(c)    All assets of the Company will be treated as if sold.
(d)    Items of income, gain, loss and deduction for the taxable year of
liquidation, including any gain or loss upon the deemed sale of a Company asset
under Section 10.2(c) hereof, will be allocated among the members as provided
under Section 5.3 after giving effect to the allocations in Section 5.4.
(e)    After the allocations in clauses (c) and (d) have been made, then cash
and property will be distributed pro rata to the Members in the amount of the
positive balances in their Capital Accounts by the end of the taxable year
during which the liquidation occurs (or, if later, within ninety (90) days after
the date of such liquidation).
(f)    The distribution of cash and property to a Member under this Section 10.2
constitutes a complete return to the Member of its Capital Contributions and a
complete distribution to the Member on its Membership Interests in the Company
of all the Company’s property and constitutes a compromise to which all Members
have consented within the meaning of Section 18-502(b) of the Act. If the assets
of the Company remaining after the payment or discharge of the debts and
liabilities of the Company are insufficient to return Capital Contributions of
each Member, such Member shall have no recourse against the Company or any other
Member, except as provided in Section 9.10.
Section 10.3    In-Kind Distributions. There shall be no distribution of assets
of the Company in kind without a prior Class Majority Vote.
Section 10.4    Certificate of Cancellation.
(a)    When all debts, liabilities and obligations have been paid and discharged
or adequate provisions have been made therefor and all of the remaining property
and assets have been distributed to the Members, a certificate of cancellation
shall be executed and filed by the liquidator with the Secretary of State of the
State of Delaware, which certificate shall set forth the information required by
Section 18-203 of the Act.
(b)    Upon the filing of the certificate of cancellation, the existence of the
Company shall cease.


41

--------------------------------------------------------------------------------




(c)    All costs and expenses in fulfilling the obligations under this
Section 10.4 shall be borne by the Company.
ARTICLE XI    
MISCELLANEOUS
Section 11.1    Notices. Unless otherwise provided herein, any offer,
acceptance, election, approval, consent, certification, request, waiver, notice
or other communication required or permitted to be given hereunder (collectively
referred to as a “Notice”), shall be in writing and delivered (a) in person,
(b) by registered or certified mail with postage prepaid and return receipt
requested, (c) by recognized overnight courier service with charges prepaid or
(d) by facsimile transmission, directed to the intended recipient at the address
of such Member on Schedule 4.2(d) or at such other address as any Member
hereafter may designate to the others in accordance with a Notice under this
Section 11.1. A Notice or other communication will be deemed delivered on the
earliest to occur of (i) its actual receipt when delivered in person, (ii) the
fifth (5th) Business Day following its deposit in registered or certified mail,
with postage prepaid, and return receipt requested, (iii) the second (2nd)
Business Day following its deposit with a recognized overnight courier service
or (iv) the date of receipt of a facsimile or, if such date of receipt is not a
Business Day, the next Business Day following such date of receipt; provided the
sender can and does provide evidence of successful transmission. Any Notice or
other communication received on a day that is not a Business Day or later
than 5:00 p.m. on a Business Day shall be deemed to be received on the next
Business Day.
Section 11.2    Amendment. Except for an amendment of Schedule 4.2(d), an
amendment of Annex II to reflect the issuance of additional Membership Interests
or a Transfer of Membership Interests, or an amendment in connection with the
admission of a new Member, in each case in accordance with the terms of this
Agreement, this Agreement may be changed, modified or amended only by an
instrument in writing duly executed by all Members.
Section 11.3    Partition. Each of the Members hereby irrevocably waives, to the
extent it may lawfully do so, any right that such Member may have to maintain
any action for partition with respect to the Company property.
Section 11.4    Waivers and Modifications. Any waiver or consent, express,
implied or deemed, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to the Company or any
action inconsistent with this Agreement is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company or any other such
action. Failure on the part of a Person to insist in any one or more instances
upon strict performance of any provisions of this Agreement, to take advantage
of any of its rights hereunder, or to declare any other Person in default with
respect to the Company, irrespective of how long that failure continues, does
not constitute a waiver by the Person so failing of its rights with respect to
that other Person or its rights with respect to that default until the
applicable statute of limitations period has lapsed. All waivers


42

--------------------------------------------------------------------------------




and consents hereunder shall be in writing duly executed by all Members affected
by such waiver or consent and shall be delivered to the other Members in the
manner described in Section 11.1.
Section 11.5    Severability. Except as otherwise provided in the succeeding
sentence, every term and provision of this Agreement is intended to be
severable, and if any term or provision of this Agreement is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
legality or validity of the remainder of this Agreement. The preceding sentence
shall be of no force or effect if the consequence of enforcing the remainder of
this Agreement without such illegal or invalid terms or provision would be to
cause any Party to lose the benefit of its economic bargain.
Section 11.6    Successors; No Third-Party Beneficiaries. This Agreement is
binding on and inures to the benefit of the Members and their respective heirs,
legal representatives, successors and permitted assigns. Nothing in this
Agreement shall provide any benefit to any third party or entitle any third
party to any claim, cause of action, remedy or right of any kind, it being the
intent of the Members that this Agreement shall not be construed as a
third-party beneficiary contract. To the full extent permitted by Legal
Requirements, no creditor or other third party having dealings with the Company
shall have the right to pursue any other right or remedy hereunder or at law or
in equity, it being understood and agreed that the provisions of this Agreement
shall be solely for the benefit of, and may be enforced solely by, the parties
hereto and their respective successors and permitted assigns. None of the rights
of the Members herein set forth to make Capital Contributions or loans to the
Company shall be deemed an asset of the Company for any purpose by any creditor
or other third party, nor may such rights or obligations be sold, transferred or
assigned by the Company or pledged or encumbered by the Company to secure any
debt or other obligation of the Company or of any of the Members.
Section 11.7    Entire Agreement. This Agreement, including the Schedules,
Annexes and Exhibits attached hereto or incorporated herein by reference, and
the ECCA, and the Class B Guaranty constitute the entire agreement of the
Members with respect to the matters covered herein. This Agreement supersedes
all prior agreements and oral understandings among the parties hereto with
respect to such matters.
Section 11.8    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding any conflict of
laws rule or principle that might refer the governance or construction of this
Agreement to the law of another jurisdiction.
Section 11.9    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably required or useful to carry out the intent and purpose of this
Agreement and as are not inconsistent with the terms hereof.
Section 11.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one


43

--------------------------------------------------------------------------------




instrument, binding upon all parties hereto, notwithstanding that all of such
parties may not have executed the same counterpart.
Section 11.11    Dispute Resolution. In the event a dispute, controversy or
claim arises hereunder, the aggrieved party will promptly provide written
notification of the dispute to the other party within 10 days after such dispute
arises. A meeting will be held promptly between the parties, attended by
representatives of the parties with decision-making authority regarding the
dispute, to attempt in good faith to negotiate a resolution of the dispute. If
the parties are not successful in resolving a dispute within twenty-one
(21) days, the parties will thereafter be entitled to pursue all such remedies
as may be available to them; provided that the parties hereby irrevocably submit
to the exclusive jurisdiction of any state or federal court in New York county,
New York or any state of federal court in the State of Delaware with respect to
any action or proceeding arising out of or relating to this Agreement. For the
avoidance of doubt, no Member waives its right to maintain a legal action or
proceeding in the courts of the State of Delaware with respect to matters
relating to the organization or internal affairs of the Company.
Section 11.12    Confidentiality.
(a)    Each of the Members shall, and shall cause their Affiliates and their
respective stockholders, members, subsidiaries and Representatives to, hold
confidential all information they may have or obtain concerning the Class B
Member, the Class A Member, any other Member, the Company and their respective
assets, business, operations or prospects or this Agreement (the “Confidential
Information”); provided, however, such Confidential Information shall not
include information that (i) becomes generally available to the public other
than as a result of a disclosure by such Member or any of its Representatives,
(ii) becomes available to such Member or any of its Representatives on a
nonconfidential basis prior to its disclosure by the Company or its
Representatives, (iii) is required or requested to be disclosed by such Member
or any of its Affiliates or their respective stockholders, members, subsidiaries
or Representatives as a result of any applicable Legal Requirement or rule or
regulation of any stock exchange, the Financial Industry Regulatory Authority,
Inc. or other regulatory authority or self-regulatory authority having
jurisdiction over such Member, (iv) is required or requested by the IRS in
connection with the Project, including in connection with a request for any
private letter ruling, any determination letter or any audit, or (v) is
independently developed by Member or any of its Representatives; provided that
with respect to clauses (iii) and (iv), if such Confidential Information remains
or is reasonably believed to remain generally unavailable to the public, such
information will remain Confidential Information in all other respects and for
all other purposes. If such party becomes compelled by legal or administrative
process to disclose any Confidential Information, such party will provide the
other Members with prompt notice so that the other Members may seek a protective
order or other appropriate remedy or waive compliance with the non-disclosure
provisions of this Section 11.12(a) with respect to the information required to
be disclosed. If such protective order or other remedy is not obtained, or such
other Members waive compliance with the non-disclosure provisions of this
Section 11.12(a) with respect to the information required to be disclosed, the
first party will furnish only that portion of such information that it is
advised, by opinion of counsel, is


44

--------------------------------------------------------------------------------




legally required to be furnished and will exercise reasonable efforts, at the
other Members’ expense, to obtain reliable assurance that confidential treatment
will be accorded such information, including, in the case of disclosures to the
IRS described in clause (iv) above, to obtain reliable assurance that, to the
maximum extent permitted by applicable Legal Requirements, such information will
not be made available for public inspection pursuant to Section 6110 of the
Code.
(b)    Except to the extent necessary for the exercise of its rights and
remedies and the performance of its obligations under this Agreement, the
Project Documents and Transaction Documents (including without limitation, the
ownership, operation and administration of the Company), the Class B Member, the
Class A Member and their respective Affiliates will hold confidential and not
disclose directly or indirectly, any of the economic terms particular to this
Agreement and the ECCA, including the amount of any Member’s Capital
Contribution, economic returns thereon or the identity of any Member other than
with respect to the disclosures of the type described in clause (a)(i) through
(v) above or in clause (c) below that are permitted for the other Members and
their respective Affiliates. The foregoing shall not restrict the Class B Member
(or any Affiliate) from using project data related to the Project in connection
with the development of other energy projects by the Class B Member (or any of
their respective Affiliates).
(c)    Nothing in Section 11.12(a) and (b) shall be construed as prohibiting a
party hereunder or its Affiliates from using such Confidential Information in
connection with (i) any claim against another Member or the Managing Member
hereunder or under any other Transaction Document or Project Document, (ii) any
exercise by a party hereunder of any of its rights hereunder and under any other
Transaction Document or Project Document (including without limitation, the
ownership, operation and administration of the Company) and (iii) a disposition
by a Member of all or a portion of its Membership Interest or a disposition of
an equity interest in such Member or its Affiliates, or a potential financing of
the Project; provided that such potential purchaser or lender shall have entered
into a confidentiality agreement with respect to Confidential Information on
customary terms used in confidentiality agreements in connection with corporate
acquisitions before any such information may be disclosed. In addition, each
Member hereby acknowledges that the United States federal securities laws, among
other things, prohibit certain persons in possession of material, non-public
information concerning companies or securities from buying or selling securities
issued by those companies or disclosing that material, non-public information to
others who buy or sell those securities while in possession of that information
(or disclose that information to others who buy or sell). Notwithstanding
anything herein to the contrary, the Parties and their respective
Representatives may disclose to any and all Persons, without limitation of any
kind, the U.S. federal income tax treatment and tax structure of the transaction
and all materials of any kind (including opinions and other tax analyses) that
are provided to such Party relating to such tax treatment and tax structure,
except where confidentiality is reasonably necessary to comply with securities
laws. For this purpose, “tax structure” is limited to facts relevant to the
U.S. federal income tax treatment of the transaction and does not include
information relating to the identity of the Parties, their Affiliates, agents or
advisors.


45

--------------------------------------------------------------------------------




Section 11.13    Joint Efforts. To the full extent permitted by applicable Legal
Requirements, neither this Agreement nor any ambiguity or uncertainty herein
will be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the parties hereto.
Section 11.14    Specific Performance. The Members agree that irreparable damage
will result if this Agreement is not performed in accordance with its terms, and
the Members agree that any damages available at law for a breach of this
Agreement would not be an adequate remedy. Therefore, to the full extent
permitted by law, the provisions hereof and the obligations of the Members
hereunder shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection therewith. Such remedies and
all other remedies provided for in this Agreement shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies that a Member
may have under this Agreement, at law or in equity.
Section 11.15    Tariff Damages Collateral.
(a)    Within one (1) Business Day of the Class A Member’s receipt of the
distribution of any amounts constituting the “First Subsequent Deposit” pursuant
to Section 6.1(c), the Class A Member will provide a letter of credit from a
major money center bank in favor of the Class B Member in the amount of such
distribution, which letter of credit will be in form and substance reasonably
satisfactory to the Class B Member. Within one (1) Business Day of the Class A
Member’s receipt of the distribution of any amounts constituting the “Second
Subsequent Deposit” pursuant to Section 6.1(c), the Class A Member shall cause
the face value of the letter of credit described in the preceding sentence to be
increased by the amount of such distribution or, at the Class A Member’s sole
discretion, shall provide a second letter of credit from a major money center
bank in favor of the Class B Member in such amount. The letter(s) of credit
established and maintained under this Section 11.15(a) shall be substantially in
the form attached hereto as Exhibit F, with such changes thereto as may be
requested by the issuing bank and are reasonably satisfactory to the Class A
Member and the Class B Member, and may be referred to as the “Tariff Damages
Collateral”. The Class A Member shall be under no obligation to replenish the
Tariff Damages Collateral in the event of any draws thereon by the Class B
Member.
(b)    Up until such time as the Tariff Damages equal $0.00 pursuant to the
terms of the ECCA, the letter(s) of credit constituting the Tariff Damages
Collateral shall be renewed annually at least 15 days prior to expiration and,
if such renewal does not occur, the Class B Indemnitees may draw upon the full
amount of such letter(s) of credit and hold such funds in escrow as cash
security as the Tariff Damages Collateral, but shall return to the Class A
Member such Tariff Damages Collateral which has not been applied on or before
June 30, 2025.


46

--------------------------------------------------------------------------------




(c)    Beginning on July 1, 2022, the amount of the Tariff Damages Collateral
may be reduced once per month to the amount of the then-applicable Tariff
Damages.
(d)    For the avoidance of doubt, neither the Class A Member nor Mehetia (nor
any of Mehetia’s direct or indirect owners or any Affiliates of Mehetia or such
owners) shall have any liability to the Class B Indemnitees for any Tariff
Damages (or for any failure to renew the letter(s) of credit constituting the
Tariff Damages Collateral) except that the Class B Indemnitees may draw on the
then remaining Tariff Damages Collateral.
Section 11.16    Assumed Tax Benefits Collateral. Within one (1) Business Day of
the Class A Member’s receipt of any amounts constituting the “Third Subsequent
Deposit” pursuant to Section 6.1(c), the Class A Member will provide a letter of
credit from a major money center bank in favor of the Class B Member in the
amount of such distribution, which letter of credit will be substantially in the
form attached hereto as Exhibit F, with such changes thereto as may be requested
by the issuing bank and are reasonably satisfactory to the Class A Member and
the Class B Member (the “Assumed Tax Benefits Collateral”). The letter of credit
will expire no sooner than September 30, 2020. The Class A Member shall be under
no obligation to replenish the Assumed Tax Benefits Collateral in the event of
any draws thereon by the Class B Member. For the avoidance of doubt, neither the
Class A Member nor Mehetia (nor any of Mehetia’s direct or indirect owners or
any Affiliates of Mehetia or such owners) shall have any liability to the Class
B Indemnitees for any reduction of the Assumed Tax Benefits (or for any failure
to renew the letter(s) of credit constituting the Assumed Tax Benefits
Collateral) except that the Class B Indemnitees may draw on the then remaining
Assumed Tax Benefits Collateral.
Section 11.17    Survival. All representations, warranties, covenants and
obligations made or undertaken by a Party in this Agreement or in any other
Transaction Document are material, have been relied upon by the other Parties
and, except as otherwise provided in Section 11.17 or elsewhere in this
Agreement (or, with respect to any representations, warranties, covenants and
obligations made or undertaken in any other Transaction Document, in such
Transaction Document), shall continue in full force and effect, together with
the associated rights of indemnification, indefinitely; provided that all
indemnities and reimbursement obligations made pursuant to this Agreement shall
survive dissolution and liquidation of the Company until expiration of the
longest applicable statute of limitations (including extensions and waivers)
with respect to the matter for which a Person would be entitled to be
indemnified or reimbursed, as the case may be.
Section 11.18    Effective Date. This Agreement shall have no force or effect
unless and until the transactions contemplated by the ECCA to take place on the
Closing Date occur, at which time this Agreement shall automatically and without
any further action, other than the execution hereof, become effective
simultaneously with the other actions occurring on the Closing Date.
Section 11.19    Recourse Only to Member. The sole recourse of the Company for
performance of the obligations of any Member hereunder shall be against such
Member and its


47

--------------------------------------------------------------------------------




assets and not against any assets or property of any present or future
stockholder, partner, member, officer, employee, servant, executive, director,
agent, authorized representative or Affiliate of such Member; provided however
the foregoing shall not prohibit recourse, directly or indirectly, against
Southern under the Class B Guaranty.
[Remainder of this page left intentionally blank. Signature page follows.]




48

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Member has caused this Third Amended and Restated
Limited Liability Company Agreement to be signed by a duly authorized officer as
of the date first above written.
CLASS A MEMBER:


DIAMOND STATE GENERATION HOLDINGS, LLC
By:
 
Name:
 
Title:



CLASS B MEMBER:


SP DIAMOND STATE CLASS B HOLDINGS, LLC
By:
 
Name:
 
Title:












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Third Amended and Restated
Limited Liability Company Agreement to be signed by a duly authorized officer as
of the date first above written.






50

--------------------------------------------------------------------------------






ANNEX I
DEFINITIONS
[See attached]






Annex I - 1

--------------------------------------------------------------------------------






ANNEX II
MEMBERSHIP INTERESTS


CLASS A MEMBERSHIP INTERESTS
Class A Member
Number of Class A Membership Interests Owned
Percentage of Class A Membership Interests Owned
Initial Capital Contribution (based on value of the Existing Project Closing)
Diamond State Generation Holdings, LLC
100
100%
 



CLASS B MEMBERSHIP INTERESTS
Class B Member
Number of Class B Membership Interests Owned
Percentage of Class B Membership Interests Owned
Initial Capital Contribution
SP Diamond State Class B Holdings, LLC
100
100%
 









Annex II - 1

--------------------------------------------------------------------------------








SCHEDULE 4.2(d)
CAPITAL ACCOUNT BALANCE AND PERCENTAGE INTEREST


Member Name and Address
Capital Account Balance
Percentage Interest
Diamond State Generation Holdings, LLC
4353 North 1st Street
San Jose, CA 95134
Attn: [*]
Email: [*]
Telephone: [*]
with a copy of any notice sent, which will not constitute notice, to:


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn: General Counsel – Americas




$[*]
100% of Existing Systems Income and Losses
SP Diamond State Class B Holdings, LLC
c/o Southern Power Company
30 Ivan Allen Jr. Blvd., NW
Bin SC 1108
Atlanta, GA 30308
Attention: [*]
E-mail: [*]


with copies to:


Southern Power Company
30 Ivan Allen Jr. Blvd., NW
Bin SC 1108
Atlanta, GA 30308
Attention: [*]
Attention: [*]
E-mail: [*][*]
Telephone: [*]
$[*]
100% of New Systems Income and Losses







Schedule 4.2(d) - 1

--------------------------------------------------------------------------------






Schedule 5.2
Revenue and Expense Statement Information
i.     Revenue allocation % calculation (including Existing Systems Output
Percentage and New Systems Output Percentage)
ii.    Total revenue calculation (including Operating Revenue and Extraordinary
Shared Facility Revenue)
iii.    PJM charges support
iv.    Total Red Lion and Brookside rental expense calculation
v.    Other COGS – utilities/communication line expenses supports
vi.    Professional Services Expenses – legal fees, etc. supports
vii.    Other Miscellaneous Expenses
viii.    Operating Expenses (in the aggregate)
ix.    Specially Allocated Existing System Items and Specially Allocated New
System Items
x.    Existing Systems Income and Loss and New Systems Income and Loss






Schedule 5.2(a) - 1

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF CERTIFICATE FOR CLASS A MEMBERSHIP INTEREST
THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS.
ACCORDINGLY, SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF WITHOUT COMPLIANCE WITH SUCH ACT AND SUCH STATE SECURITIES LAWS, AND DIAMOND
STATE GENERATION PARTNERS, LLC MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO
IT THAT NO VIOLATION OF SUCH ACT AND SUCH STATE SECURITIES LAWS WILL RESULT FROM
ANY PROPOSED SALE, TRANSFER OR OTHER DISPOSITION OF SUCH INTERESTS.
THIS CERTIFICATE EVIDENCES AN INTEREST IN DIAMOND STATE GENERATION PARTNERS, LLC
AND SHALL BE A SECURITY FOR THE PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN THE STATE OF NEW YORK.
No. [A-1]    Class A Membership Interests
Diamond State Generation Partners, LLC
a Delaware Limited Liability Company
Certificate of Interest
This certifies that [___________________] is the owner of [100] Class A
Membership Interests in Diamond State Generation Partners, LLC (the “Company”),
which membership interests are subject to the terms of the Third Amended and
Restated Limited Liability Company Agreement of Diamond State Generation
Partners, LLC, dated as of [__________], 2019, as the same may be further
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof (the “Limited Liability Company Agreement”).
This Certificate of Interest may be transferred by the lawful holders hereof
only in accordance with the provisions of the Limited Liability Company
Agreement.
IN WITNESS WHEREOF, the said Company has caused this Certificate of Interest to
be signed by its duly authorized signatory this [__] day of [_______], 2019.
Diamond State Generation Partners, LLC
 
By:   
 
Name:
 
Title:
 
 





Exhibit A - 1



--------------------------------------------------------------------------------






[Reverse]


INSTRUMENT OF TRANSFER OF
MEMBERSHIP INTEREST IN
Diamond State Generation Partners, LLC
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
_______________________________________________



(print or type name of assignee)
the membership interest evidenced by and within the Certificate of Interest
herewith, and does hereby irrevocably constitute and appoint __________________
as attorney to transfer said interest on the books of Diamond State Generation
Partners, LLC, with full power of substitution in the premises.
Dated as of:
[____________________]
 
By:   
 
Name:
 
Title:
 
 
 
 
 
 
 





Exhibit A - 2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF CERTIFICATE FOR CLASS B MEMBERSHIP INTEREST
THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS.
ACCORDINGLY, SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF WITHOUT COMPLIANCE WITH SUCH ACT AND SUCH STATE SECURITIES LAWS, AND DIAMOND
STATE GENERATION PARTNERS, LLC MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO
IT THAT NO VIOLATION OF SUCH ACT AND SUCH STATE SECURITIES LAWS WILL RESULT FROM
ANY PROPOSED SALE, TRANSFER OR OTHER DISPOSITION OF SUCH INTERESTS.
THIS CERTIFICATE EVIDENCES AN INTEREST IN DIAMOND STATE GENERATION PARTNERS, LLC
AND SHALL BE A SECURITY FOR THE PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN THE STATE OF NEW YORK.
No. [B-1]    Class B Membership Interests
Diamond State Generation Partners, LLC
a Delaware Limited Liability Company
Certificate of Interest
This certifies that [_____________________] is the owner of [100] Class B
Membership Interests in [Project Company] (the “Company”), which membership
interests are subject to the terms of the Third Amended and Restated Limited
Liability Company Agreement of Diamond State Generation Partners, LLC, dated as
of [_______], 2019, as the same may be further amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof
(the “Limited Liability Company Agreement”).
This Certificate of Interest may be transferred by the lawful holders hereof
only in accordance with the provisions of the Limited Liability Company
Agreement.
IN WITNESS WHEREOF, the said Company has caused this Certificate of Interest to
be signed by its duly authorized signatory this [___] day of [______], 2019.
Diamond State Generation Partners, LLC
 
By:   
 
Name:
 
Title:
 
 



Exhibit B - 1

--------------------------------------------------------------------------------








Schedule 4.2(d) - 5

--------------------------------------------------------------------------------






[Reverse]


INSTRUMENT OF TRANSFER OF
MEMBERSHIP INTEREST IN
Diamond State Generation Partners, LLC
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
_______________________________________________



(print or type name of assignee)
the membership interest evidenced by and within the Certificate of Interest
herewith, and does hereby irrevocably constitute and appoint __________________
as attorney to transfer said interest on the books of Diamond State Generation
Partners, LLC, with full power of substitution in the premises.
Dated as of:
[____________________]
 
By:   
 
Name:
 
Title:
 
 





Exhibit B - 2

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF ASSIGNMENT AGREEMENT
This ASSIGNMENT OF MEMBERSHIP INTERESTS, dated as of [_________] [__], 20[__]
(this “Assignment Agreement”), is by and between [____________________], a
[___________] (the “Assignor”) and [____________________], a [___________] (the
“Assignee”).
W I T N E S S E T H :
WHEREAS, Diamond State Generation Partners, LLC, a Delaware limited liability
company (the “Company”), was formed by virtue of its Certificate of Formation
filed with the Secretary of State of the State of Delaware on [___________], and
is governed by the Third Amended and Restated Limited Liability Company
Agreement of the Company, dated as of [__], 2019, executed by the Assignor and
[_______________], a [_________], with all amendments thereto (the “LLC
Agreement”);
WHEREAS, the Assignor is currently a [Class A Member][Class B Member] of the
Company;
WHEREAS, pursuant to the LLC Agreement, the Assignor has agreed to transfer to
Assignee and Assignee has agreed to accept from the Assignor, on the terms and
subject to the conditions set forth in the LLC Agreement, [Class A] [Class B]
Membership Interests of the Company;
WHEREAS, pursuant to the LLC Agreement, the parties thereto have agreed to admit
the Assignee as a [Class A][Class B] Member of the Company; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned do hereby agree as follows:
1.    Defined Terms. All capitalized terms not defined herein are used herein as
defined in the LLC Agreement.
2.    Instructions to Transfer to Assignee. As of the date hereof, the Assignor
hereby assigns and transfers unto Assignee complete record and beneficial
ownership of [__] [Class A][Class B] Membership Interests in the Company,
together with all rights and benefits associated therewith and the Assignee
hereby assumes from Assignor complete record and beneficial ownership of [__]
[Class A][Class B] Membership Interests in the Company, together with all rights
and benefits associated therewith. The Assignor hereby irrevocably instructs the
Company to register on the books of the Company the transfer to Assignee of
complete record and beneficial ownership of [__][Class A][Class B] Membership
Interests in the Company previously owned by Assignor.


Exhibit C - 1



--------------------------------------------------------------------------------




3.    Further Assurances. Subject to the terms and conditions of the LLC
Agreement, at any time, or from time to time after the date hereof, the Assignor
and Assignee shall, at the other’s reasonable request, and at the requesting
party’s expense, execute and deliver such instruments of transfer, conveyance,
assignment and assumption, in addition to this Assignment Agreement, and take
such other action as either of them may reasonably request in order to evidence
the transfer effected hereby.
4.    Successors and Assigns. This Assignment Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
5.    Counterparts. This Assignment Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures hereto were upon the same instrument. This Assignment
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party.
6.    Governing Law. This Assignment Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to contracts performed in that State.
[Remainder of page intentionally left blank. Signature page to follow.]




Exhibit C - 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has caused this Assignment of Membership
Interests to be signed on its behalf as of the date first written above.
[______________________]
as the Assignor
 
By:    
 
Name:
 
Title:



[_____________________]
as the Assignee
 
By:    
 
Name:
 
Title:







Exhibit C - 3

--------------------------------------------------------------------------------






EXHIBIT D
RESERVED




Exhibit D - 1

--------------------------------------------------------------------------------






EXHIBIT E
MAJOR DECISIONS
1.Engage in any business or activity that is not related or incidental to, or
consistent with, operation of the Existing Systems and New Systems and the
activities contemplated by the Repurchase Agreement, CapEx Agreement, the MOMA
and the Administrative Services Agreement;
2.Merge, consolidate, convert, or otherwise reorganize the Company with or into
another entity or change the state or other jurisdiction where the Company is
organized;
3.Convert or reorganize the Company into another entity form (including a
corporation) or cause the Company to be taxed as a corporation for federal
income tax purposes;
4.Amend or otherwise modify the LLC Agreement;
5.Dissolve the Company;
6.Adopt a business plan and/or budget, or amend, substitute, or modify any
previously adopted business plan or budget, other than in accordance with
Section 7.1(b);
7.Other than with respect to (i) transactions contemplated by the CapEx
Agreement or the Repurchase Agreement or (ii) as necessary to keep the New
Systems and the Existing Systems in full operation or to comply with Applicable
Laws or the Tariff, or (iii) transactions having a value or potential cost to
the Company that is less than $500,000, either (A) purchase, lease, or otherwise
acquire or improve property of any kind or nature, or purchase, lease, or
otherwise acquire any additional interest therein, or (B) dispose of any
property;
8.Guarantee the obligations of any Person;
9.Institute, prosecute, or settle any claim, litigation or other proceeding
involving the Company in excess of $500,000, other than any claim, litigation or
other proceeding by and among the Parties to the Transaction Documents in
connection therewith;
10.Release any Person from any liability or potential liability to the Company
in excess of $500,000;
11.Confess judgment against the Company;
12.File for Bankruptcy or make an assignment for the benefit of creditors;
13.Agree to indemnify, defend, or hold harmless any person except as part of
commercial arrangements in the Ordinary Course of Business;


Exhibit E

--------------------------------------------------------------------------------




14.Other than entering into, and binding or obligating the Company with respect
to, the CapEx Agreement, the Repurchase Agreement, the ECCA, the Administrative
Services Agreement and the MOMA (and any contracts specifically contemplated by
those agreements), or as necessary to keep the New Systems and the Existing
Systems in full operation or to comply with Applicable Laws or the Tariff, enter
into any transaction, or bind or obligate the Company with respect to any
agreement (or series of related agreements), that has (or have) a potential
value or cost to the Company of more than $500,000, or agree on behalf of the
Company to any material amendment, modification, alteration, waiver, or
adjustment with respect to any such transaction;
15.Other than entering into the CapEx Agreement, the Repurchase Agreement, the
ECCA, the Administrative Services Agreement and the MOMA, enter into, amend,
restate, substitute, or modify, or make any other decision with respect to, any
contract, agreement, transaction, or other arrangement between the Company and
any Member or any affiliate of any Member;
16.Issue additional equity interests in the Company;
17.Grant any option, conversion right, right of first offer or refusal, or
similar right to purchase any of the Company’s assets or any equity interest in
the Company, with the exception of the sale of scrap, damaged or obsolete
equipment;
18.Incur any indebtedness for borrowed money;
19.Create any Encumbrance on all or part of the Company’s assets, other than
Permitted Liens;
20.Redeem or otherwise liquidate all or any portion of any equity interest in
the Company, other than Class A Interests pursuant to this Agreement;
21.Submit any regulatory filings, except in the ordinary course of business
consistent with past practice;
22.Establish any reserves from Company Distributable Cash other than in
accordance with an established budget;
23. Prior to the Section 203 Order being obtained, take any action that would be
reasonably likely to have an impact on the New Systems or New Project in excess
of $500,000.00;
24.After the Section 203 Order has been obtained, enter into, amend, modify or
terminate any energy marketing agreement or scheduling agreement, including that
certain Energy Management Services Agreement dated as of March 2, 2012 between
the Company and White Pine Energy Consulting, LLC;
25.Install any New Systems or BOF at the Brookside Facility


Exhibit E - 2
  

--------------------------------------------------------------------------------




26.Terminate any services required to be provided to the Company under the
Administrative Services Agreement;
27.Agree to setoff any amounts owed by or to the Company under any Transaction
Documents or the CapEx Agreement; or
28.Agree to do any of the foregoing.




Exhibit E - 3
  

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF LETTER OF CREDIT
See attached.


Exhibit F

--------------------------------------------------------------------------------








THIS SAMPLE WORDING IS PRESENTED WITHOUT ANY RESPONSIBILITY ON OUR PART. THIS
PROFORMA IS PROVIDED TO YOU AT YOUR REQUEST ONLY AS SUGGESTED WORDING FOR THE
LETTER OF CREDIT. PLEASE NOTE THAT THE LETTER OF CREDIT IS IN DRAFT FORM ONLY
AND REMAINS UNISSUED AND IS NOT AN ENFORCEABLE INSTRUMENT.


=====================================================================begin
format
================================================================
Wells Fargo Bank, N.A.
U. S. Trade Services Standby Letters of Credit
794 Davis Street, 2nd Floor MAC A0283-023
San Leandro, CA. 94577-6922
Phone: [*]
Option 1 E-Mail: [*]


Irrevocable Standby Letter of Credit


Number:             
Issue Date:                     




BENEFICIARY                        APPLICANT
SP DIAMOND STATE CLASS                DIAMOND STATE GENERATION
B HOLDINGS, LLC                     HOLDINGS, LLC
C/O SOUTHERN POWER COMPANY            4353 NORTH FIRST STREET
30 IVAN ALLEN JR. BLVD., NW                SAN JOSE, CALIFORNIA 95134
BIN SC 1108                            
ATLANTA, GA 30308                        
ATTENTION: [*]


LETTER OF CREDIT ISSUE AMOUNT USD [*]    EXPIRY DATE: [*]


LADIES AND GENTLEMEN:
.
AT THE REQUEST AND FOR THE ACCOUNT OF DIAMOND STATE GENERATION HOLDINGS, LLC AT
4353 NORTH FIRST STREET, SAN JOSE, CA 95134 (“DSGH”), WE HEREBY ESTABLISH OUR
IRREVOCABLE STANDBY LETTER OF CREDIT NO. _________ (THE “LETTER OF CREDIT”) IN
FAVOR OF SP DIAMOND STATE CLASS B HOLDINGS, LLC (“BENEFICIARY”) IN THE AMOUNT OF
USD [*] AVAILABLE WITH US AT OUR OFFICE LOCATED AT WELLS FARGO BANK, N.A., U.S.
TRADE SERVICES, STANDBY LETTERS OF CREDIT, 794 DAVIS STREET, 2ND FLOOR, SAN
LEANDRO, CA 94577-6922 BY PAYMENT AGAINST PRESENTATION OF THE FOLLOWING
DOCUMENTS:


Exhibit F - 2
  

--------------------------------------------------------------------------------






1. A DRAFT DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT A WITH THE ITEMS IN
BRACKETS THEREIN COMPLETED.


2. BENEFICIARY'S SIGNED AND DATED STATEMENT WORDED AS FOLLOWS (WITH THE ITEMS IN
BRACKETS THEREIN COMPLETED):
.
QUOTE
THE UNDERSIGNED, AN AUTHORIZED REPRESENTATIVE OF SP DIAMOND STATE CLASS B
HOLDINGS, LLC HEREBY CERTIFIES THAT SP DIAMOND STATE CLASS B HOLDINGS, LLC IS
ENTITLED TO DRAW THE AMOUNT OF $[____________] PURSUANT TO SECTION [7.1(C)] OF
THAT EQUITY CAPITAL CONTRIBUTION AGREEMENT DATED [JUNE 14, 2019] BETWEEN DIAMOND
STATE GENERATION HOLDINGS, LLC, DIAMOND STATE GENERATION PARTNERS, LLC, BLOOM
ENERGY CORPORATION, AND SP DIAMOND STATE CLASS B HOLDINGS, LLC (THE “CONTRACT”)
AND FURTHER CERTIFIES THAT SUCH AMOUNT DRAWN UNDER WELLS FARGO BANK LETTER OF
CREDIT NO. _________ REPRESENTS THE AMOUNT TO WHICH BENEFICIARY IS ENTITLED
UNDER SUCH PROVISION OF THE CONTRACT.
UNQUOTE ]


MULTIPLE AND PARTIAL DRAWING(S) ARE PERMITTED UNDER THIS LETTER OF CREDIT,
PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT OF ANY PAYMENT(S) MADE UNDER THIS
LETTER OF CREDIT WILL NOT EXCEED THE TOTAL AMOUNT AVAILABLE UNDER THIS LETTER OF
CREDIT. DRAWINGS MAY BE PRESENTED TO US AT OUR ABOVE OFFICE BY HAND DELIVERY OR
DELIVERED TO US BY U.S. POSTAL SERVICE MAIL, REGISTERED MAIL OR CERTIFIED MAIL
OR BY EXPRESS COURIER OR OVERNIGHT COURIER.


THIS EXPIRY DATE OF THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED
WITHOUT AN AMENDMENT HERETO FOR A PERIOD OF ONE YEAR FROM THE CURRENT EXPIRY
DATE AND ANY FUTURE EXPIRY DATE, UNLESS AT LEAST 90 DAYS PRIOR TO THE EXPIRY
DATE WE SEND YOU WRITTEN NOTICE BY EXPRESS COURIER THAT THIS LETTER OF CREDIT
WILL NOT BE SO EXTENDED.
  
WE HEREBY ENGAGE WITH YOU THAT EACH DRAFT DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF PRESENTED
TOGETHER WITH THE DOCUMENTS SPECIFIED IN THIS LETTER OF CREDIT AT OUR OFFICE
LOCATED AT 794 DAVIS STREET, 2ND FLOOR, SAN LEANDRO, CA 94577-6922, ATTENTION:
US TRADE SERVICES - STANDBY LETTERS OF CREDIT ON OR BEFORE THE ABOVE STATED
EXPIRY DATE, OR ANY EXTENDED EXPIRY DATE IF APPLICABLE.
.
THIS IRREVOCABLE STANDBY LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING. THIS UNDERTAKING IS INDEPENDENT OF AND SHALL NOT IN ANY WAY BE
MODIFIED, AMENDED, AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY PROJECT,
DOCUMENT, CONTRACT OR AGREEMENT REFERENCED HEREIN OTHER THAN THE STIPULATED ICC
RULES AND GOVERNING LAWS.


CANCELLATION PRIOR TO EXPIRATION: YOU MAY RETURN THIS LETTER OF CREDIT TO US FOR
CANCELLATION PRIOR TO ITS EXPIRATION PROVIDED THAT THIS LETTER OF CREDIT IS
ACCOMPANIED BY YOUR WRITTEN AGREEMENT TO ITS CANCELLATION. SUCH WRITTEN
AGREEMENT TO CANCELLATION SHOULD SPECIFICALLY REFERENCE THIS LETTER OF CREDIT BY
NUMBER, CLEARLY INDICATE THAT IT IS BEING RETURNED FOR CANCELLATION AND BE
SIGNED BY A PERSON IDENTIFYING THEMSELVES AS AUTHORIZED TO SIGN FOR YOU.




Exhibit F - 3
  

--------------------------------------------------------------------------------




EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF CREDIT IS
SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AND THE
INTERNATIONAL STANDBY PRACTICE 1998, INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 AND, IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF
CALIFORNIA WILL CONTROL.


WE HEREBY ENGAGE WITH YOU THAT EACH DEMAND PRESENTED TO US IN COMPLIANCE WITH
THE TERMS AND PROVISIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED BY
PAYMENT TO YOU.






Very Truly Yours,


WELLS FARGO BANK, N.A.




By:                              
Authorized Signature


The original of the Letter of Credit contains an embossed seal over the
Authorized Signature.


Please direct any written correspondence or inquiries regarding this Letter of
Credit, always quoting our reference number, to Wells Fargo Bank, National
Association, Attn: U.S. Standby Trade Services


at either                            or
794 Davis Street, 2nd Floor                401 N. Research Pkwy, 1st Floor
MAC A0283-023                        MAC D4004-017,
San Leandro, CA 94577-6922                Winston-Salem, NC 27101-4157


Phone inquiries regarding this credit should be directed to our Standby Customer
Connection Professionals


[*]                        [*]
(Hours of Operation: 8:00 a.m. PT to 5:00 p.m. PT)    (Hours of Operation: 8:00
a.m. EST to 5:00 p.m. EST)




Exhibit F - 4
  

--------------------------------------------------------------------------------






 
EXHIBIT A
WELLS FARGO BANK, N.A.
LETTER OF CREDIT NO. _________


SIGHT DRAFT


DATE: [INSERT DATE]
                                    
TO:        
WELLS FARGO BANK, N.A.
ATTN; U.S. STANDBY TRADE SERVICES
794 DAVIS STREET, 2ND FLOOR
SAN LEANDRO, CA 94577-6922


AT SIGHT, PAY TO THE ORDER OF [INSERT BENEFICIARY NAME],


[INSERT AMOUNT OF DRAWING IN WORDS] UNITED STATES DOLLARS (US$[INSERT AMOUNT OF
DRAWING IN NUMBERS]


DRAWN UNDER WELLS FARGO BANK, N.A. STANDBY LETTER OF CREDIT NO. _____________.


[INSERT BENEFICIARY NAME]


[INSERT SIGNATURE BLOCK WITH SIGNATURE]












Exhibit F - 5
  